Exhibit 10.1

FOR DISCUSSION PURPOSES ONLY

 

 

ASSET PURCHASE AGREEMENT

DATED AS OF JULY 1, 2020

BY AND AMONG

PIER 1 IMPORTS ONLINE, INC., AS PURCHASER,

AND

PIER 1 IMPORTS, INC., AS THE COMPANY,

AND

THE OTHER SELLERS NAMED HEREIN

 

 

This is a draft agreement only, and delivery or discussion of this draft
agreement is not, and will not be deemed or construed to be, an offer or
commitment with respect to the proposed transaction to which this draft
agreement relates. Notwithstanding the delivery of this draft agreement or any
other past, present or future written or oral indications of assent, or
indications of the result of negotiations or agreements, no party to the
proposed transaction (and no person or entity related to any such party) will be
under any legal obligation whatsoever unless and until the definitive agreement
providing for the transaction has been executed and delivered by all parties
thereto; provided, however, that any party who submits a marked up version of
this draft agreement as part of a binding Qualified Bid pursuant to the Bidding
Procedures will be subject to the legal obligation related thereto, as set forth
in the Bidding Procedures Order.1

 

1

Capitalized terms in this paragraph have the meaning ascribed to such terms in
the Bidding Procedures Order.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I Purchase and Sale of the Acquired Assets; Assumption of Only Assumed
Liabilities

     2  

1.1

  Purchase and Sale of the Acquired Assets      2  

1.2

  Excluded Assets      2  

1.3

  Assumption of Only Certain Liabilities      4  

1.4

  Excluded Liabilities      5  

1.5

  Assumption/Rejection of Certain Contracts      5  

Article II Consideration; Closing

     7  

2.1

  Consideration; Payment      7  

2.2

  Deposit      7  

2.3

  Closing      8  

2.4

  Closing Deliveries by Sellers      8  

2.5

  Closing Deliveries by Purchaser      9  

2.6

  Withholding      9  

Article III Representations and Warranties of Sellers

     9     Sellers represent and warrant to Purchaser as follows as of the date
hereof and as of the Closing Date.      9  

3.1

  Organization and Qualification      9  

3.2

  Authorization of Agreement      10  

3.3

  Conflicts; Consents      10  

3.4

  Title to Properties      11  

3.5

  Insurance      11  

3.6

  Contracts      11  

3.7

  Litigation      12  

3.8

  Permits; Compliance with Laws      12  

3.9

  Intellectual Property      13  

3.10

  Data Security      15  

3.11

  Brokers      15  

3.12

  Taxes      16  

3.13

  Absence of Certain Changes      16  

Article IV Representations and Warranties of Purchaser

     16  

4.1

  Organization and Qualification      16  

4.2

  Authorization of Agreement      17  

4.3

  Conflicts; Consents      17  

4.4

  Financing      17  

4.5

  Brokers      18  

4.6

  No Litigation      18  

4.7

  Certain Arrangements      18  

 

ii



--------------------------------------------------------------------------------

4.8

  No Additional Representations or Warranties      18  

4.9

  No Outside Reliance      18  

Article V Bankruptcy Court Matters

     19  

5.1

  Bankruptcy Actions      19  

5.2

  Cure Costs      21  

5.3

  The Sale Order      21  

5.4

  Approval      21  

Article VI Covenants and Agreements

     21  

6.1

  Conduct of Business of Sellers      21  

6.2

  Access to Information      22  

6.3

  Regulatory Approvals      24  

6.4

  Reasonable Efforts; Cooperation      25  

6.5

  Notification of Certain Matters      25  

6.6

  Further Assurances      26  

6.7

  Insurance Matters      26  

6.8

  Receipt of Misdirected Assets      26  

6.9

  Acknowledgment by Purchaser      26  

6.10

  IP License Back      28  

6.11

  Going Out of Business Sale Domain Name and Subdomain Support and Preservation
     29  

6.12

  Going Out of Business Sale Social Media Accounts Support and Preservation     
30  

6.13

  Wind-Down Use of The Customer Data, User Data, and PI Databases      31  

6.14

  Stop-Gap Licenses      32  

6.15

  Messaging; Cooperation; Character; Encumbrance      32  

6.16

  Data Use Requirements      33  

6.17

  Purchaser Parent Guaranty      33  

Article VII Conditions to Closing

     33  

7.1

  Conditions Precedent to the Obligations of Purchaser and Sellers      33  

7.2

  Conditions Precedent to the Obligations of Purchaser      33  

7.3

  Conditions Precedent to the Obligations of Sellers      34  

7.4

  Waiver of Conditions      34  

Article VIII TERMINATION

     35  

8.1

  Termination of Agreement      35  

8.2

  Effect of Termination      36  

Article IX Taxes

     37  

9.1

  Transfer Taxes      37  

9.2

  Allocation of Purchase Price      37  

9.3

  Cooperation      37  

9.4

  Tax Apportionment      37  

 

iii



--------------------------------------------------------------------------------

9.5

  Preparation of Tax Returns and Payment of Taxes      38  

Article X Miscellaneous

     38  

10.1

  Non-Survival of Representations and Warranties and Certain Covenants; Certain
Waivers      38  

10.2

  Expenses      39  

10.3

  Notices      39  

10.4

  Binding Effect; Assignment      40  

10.5

  Amendment and Waiver      41  

10.6

  Third Party Beneficiaries      41  

10.7

  Non-Recourse      41  

10.8

  Severability      41  

10.9

  Construction      41  

10.10

  Schedules      41  

10.11

  Complete Agreement      42  

10.12

  Specific Performance      42  

10.13

  Jurisdiction and Exclusive Venue      43  

10.14

  Governing Law; Waiver of Jury Trial      43  

10.15

  No Right of Set-Off      44  

10.16

  Counterparts and PDF      44  

10.17

  Publicity      44  

10.18

  Bulk Sales Laws      45  

10.19

  Fiduciary Obligations      45  

Article XI Additional Definitions and Interpretive Matters

     45  

11.1

  Certain Definitions      45  

11.2

  Index of Defined Terms      53  

11.3

  Rules of Interpretation      53  

INDEX OF EXHIBITS

 

EXHIBIT A    FORM OF BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT B    FORM OF IP ASSIGNMENT AGREEMENTS EXHIBIT C    FORM OF ESCROW
AGREEMENT

 

 

iv



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of July 1, 2020, by
and among Pier 1 Imports Online, Inc., a Delaware corporation (“Purchaser”),
Retail Ecommerce Ventures LLC, a Delaware limited liability company (the
“Guarantor”), Pier 1 Imports, Inc., a Delaware corporation (the “Company”), and
the Subsidiaries of the Company that are indicated on the signature pages
attached hereto (together with the Company, each a “Seller” and collectively
“Sellers”). Purchaser and Sellers are referred to herein individually as a
“Party” and collectively as the “Parties.” Capitalized terms used in herein
shall have the meanings set forth herein or in Article XI.

WHEREAS, the Company and the other Sellers are engaged in the business of
(i) operating the E-Commerce Platform (as conducted by the Sellers, the
“Acquired Business”) and (ii) marketing and selling home furnishings and
accessories under the Transferred Trademarks, including through sales of such
home furnishings and accessories through the E-Commerce Platform (the
“Business”);

WHEREAS, a portion of the Business is conducted by Sellers by operating
brick-and-mortar retail stores under the Transferred Trademarks and designing,
marketing, and selling home furnishings and accessories at such retail stores
(collectively, the “Excluded Business”);

WHEREAS, on February 17, 2020, the Company and the other Sellers filed voluntary
petitions for relief under chapter 11 of the United States Bankruptcy Code,
11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), in the United States Bankruptcy
Court for the Eastern District of Virginia (Richmond Division) (the “Bankruptcy
Court”), which chapter 11 cases will be jointly administered for procedural
purposes (collectively, the “Bankruptcy Case”); and

WHEREAS, Purchaser desires to purchase the Acquired Assets and assume only the
Assumed Liabilities from Sellers, and Sellers desire to sell, convey, assign,
and transfer to Purchaser the Acquired Assets together with only the Assumed
Liabilities, in a sale authorized by the Bankruptcy Court pursuant to, inter
alia, sections 105, 363 and 365 of the Bankruptcy Code, in accordance with the
other applicable provisions of the Bankruptcy Code and the Federal Rules of
Bankruptcy Procedure and the local rules for the Bankruptcy Court, all on the
terms and subject to the conditions set forth in this Agreement and subject to
entry of the Sale Order.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants, and agreements set forth herein, and
intending to be legally bound hereby, Purchaser and Sellers hereby agree as
follows.

 

1



--------------------------------------------------------------------------------

ARTICLE I

PURCHASE AND SALE OF THE ACQUIRED ASSETS;

ASSUMPTION OF ONLY ASSUMED LIABILITIES

1.1 Purchase and Sale of the Acquired Assets. Pursuant to sections 105, 363 and
365 of the Bankruptcy Code, on the terms and subject to the conditions set forth
herein and in the Sale Order, at the Closing, Sellers shall sell, transfer,
assign, convey, and deliver to Purchaser, and Purchaser shall purchase, acquire,
and accept from Sellers, all of Sellers’ right, title and interest in and to the
following assets, properties and rights of Sellers, free and clear of all
Encumbrances other than Permitted Encumbrances (the “Acquired Assets”) but
excluding in all cases the Excluded Assets:

(a) all Contracts listed on Schedule 1.1(a), to the extent assignable under
applicable Law (the “Assigned Contracts”);

(b) all rights in Intellectual Property owned by the Company or any of its
Subsidiaries and primarily used in the Acquired Business; provided, that
Acquired Assets shall include the following Intellectual Property owned by the
Company or any of its Subsidiaries whether or not primarily used in the Acquired
Business: (i) all such patents, patent applications and patent disclosures
listed in Schedule 1.1(b)(i), (ii) all such trademarks, service marks, trade
dress and corporate names (common law or otherwise, registered or not
registered) and any registrations and all applications therefor (including
intent to use applications), in each case listed in Schedule 1.1(b)(ii), and all
goodwill associated therewith; (iii) all such copyright listed in Schedule
1.1(b)(iii); (iv) all such Internet domain names and Social Media Accounts
listed in Schedule 1.1(b)(iv), (v) other such Intellectual Property listed in
Schedule 1.1(b)(v), and (vi) all rights to collect royalties and proceeds in
connection with the foregoing with respect to the period from and after the
Closing, all rights to sue and recover for past, present and future
infringements, dilutions, misappropriations of, or other conflicts with, such
Company Intellectual Property and any and all corresponding rights that, now or
hereafter, may be secured throughout the world (collectively, the “Company
Intellectual Property”);

(c) all goodwill associated with the Company Intellectual Property;

(d) all Documents primarily used in the Acquired Business; provided, Sellers
shall retain copies of such Documents that are used in connection with or
related to the Excluded Business;

(e) all transferrable rights of Sellers under non-disclosure, confidentiality,
non-compete, or non-solicitation Contracts relating to the Company Intellectual
Property and that are primarily used in the Acquired Business; and

(f) all Permits.

1.2 Excluded Assets. Notwithstanding anything to the contrary in this Agreement,
in no event shall Sellers be deemed to sell, transfer, assign, or convey, and
Sellers shall retain all right, title and interest to, in and under all assets,
properties, interests and rights of such Sellers that are not included in the
definition of “Acquired Assets” in Section 1.1 (collectively, the “Excluded
Assets”), including the following:

(a) all Cash and Cash Equivalents, all bank accounts, and all deposits
(including maintenance deposits, customer deposits, and security deposits for
rent, electricity, telephone or otherwise) or prepaid or deferred charges and
expenses, including all lease and rental payments, that have been prepaid by any
Seller, and any retainers or similar amounts paid to Advisors or other
professional service providers;

 

2



--------------------------------------------------------------------------------

(b) all Contracts of Sellers other than the Assigned Contracts (the “Excluded
Contracts”);

(c) all Documents (i) to the extent they are primarily used in or primarily
related to any of the other Excluded Assets, Excluded Liabilities or Excluded
Business (including information stored on the computer systems, data networks or
servers of any Seller); (ii) that are Sellers’ financial accounting Documents,
all minute books, organizational documents, stock registers and such other books
and records of any Seller as pertaining to ownership, organization or existence
of such Seller, Tax Returns (and any related work papers) and any other Tax
information or records, corporate seal, checkbooks, and canceled checks;
(iii) that any Seller is required by Law to retain or (iv) that any Seller is
prohibited under Law from selling, transferring, assigning, conveying, or
delivering to Purchaser; provided that, to the extent not prohibited by
applicable Law, Purchaser shall have the right to make copies of any portions of
such Documents referenced in clauses (i) and (iii) that, but for such clauses
(i) or (iii), respectively, would be Acquired Assets.

(d) all Documents prepared or received by any Seller or any of its Affiliates in
connection with the sale of the Acquired Assets, this Agreement, or the
transactions contemplated hereby, including (i) all records and reports prepared
or received by Sellers, any of their respective Affiliates or Advisors in
connection with the sale of the Acquired Assets and the transactions
contemplated hereby, including all analyses relating to the business of
Purchaser or its Affiliates so prepared or received, (ii) all bids and
expressions of interest received from third parties with respect to the
acquisition of any of Sellers’ businesses or assets; and (iii) all privileged
materials, documents and records of a Seller or any of its Affiliates;

(e) all current and prior insurance policies of any of Sellers, including for
the avoidance or doubt all director and officer insurance policies, and all
rights and benefits of any nature of Sellers with respect thereto, including all
insurance recoveries thereunder and rights to assert claims with respect to any
such insurance recoveries;

(f) all membership interests or other equity interests of any Seller or any of
their respective Subsidiaries or securities convertible into, exchangeable, or
exercisable for any such membership interests or other equity interests;

(g) the sponsorship of all benefits plans, and any right, title or interest in
any of the assets thereof or relating thereto;

(h) (i) all preference or avoidance claims or actions arising under the
Bankruptcy Code or applicable Law, (ii) all other rights, claims, causes of
action, rights of recovery, rights of set-off, and rights of recoupment as of
the Closing of any Seller, in each case, arising out of or relating to events
occurring on or prior to the Closing Date, except as set forth in Sections
1.1(b) and 1.1(e), and (iii) all claims that any of Sellers may have against any
Person with respect to any other Excluded Assets or any Excluded Liabilities;

(i) Sellers’ claims or other rights under this Agreement, including the Purchase
Price hereunder, or any agreement, certificate, instrument, or other document
executed and delivered between any Seller and Purchaser in connection with the
transactions contemplated hereby, or any other agreement between any Seller and
Purchaser entered into on or after the date hereof;

 

3



--------------------------------------------------------------------------------

(j) all Tax refunds (and claims in respect thereof) to the extent relating to
Taxes that would be Excluded Liabilities if such Taxes were not refundable, and
any Tax attributes not transferred by the operation of applicable Tax Law;

(k) all real estate and all interests in real estate, including leases with
respect thereto;

(l) all demands, allowances, refunds, rebates (including any vendor or supplier
rebates), rights (including under or with respect to express or implied
guarantees, warranties, representations, covenants and indemnities), claims,
counterclaims, defenses, credits, causes of action, rights of set off, rights of
recovery or rights of recoupment relating to or arising against suppliers,
vendors, merchants, manufacturers and counterparties to leases, licenses or any
Contract, arising out of or relating to events occurring on or prior to the
Closing Date;

(m) the properties and assets set forth on Schedule 1.2(m);

(n) all Intellectual Property that is not owned by the Company or any of its
Subsidiaries;

(o) all Intellectual Property owned by the Company or any of its Subsidiaries,
other than the Company Intellectual Property;

(p) all Systems;

(q) all rights in Software and any rights therein;

(r) copies of Documents retained pursuant to Section 1.1(d);

(s) data, information and other Documents licensed from third parties that are
in the business of enhancing or supplementing customer relationship management
data as a service for other business; and

(t) all Inventory.

1.3 Assumption of Only Certain Liabilities. On the terms and subject to the
conditions set forth herein and in the Sale Order, effective as of the Closing,
Purchaser shall irrevocably assume from Sellers (and from and after the Closing
pay, perform, discharge, or otherwise satisfy in accordance with their
respective terms), and Sellers shall irrevocably convey, transfer, and assign to
Purchaser, only the following Liabilities, without duplication and only to the
extent not paid prior to the Closing (collectively, the “Assumed Liabilities”):

(a) all Liabilities of Sellers under the Assigned Contracts that become due from
and after the Closing, other than any Liability as a result of any pre-Closing
breach by any Seller thereof, default by any Seller thereunder, or
misrepresentation or fraud by any Seller in connection therewith, in each case
to the extent not cured by the payment of the Cure Cost in respect thereof;

 

4



--------------------------------------------------------------------------------

(b) all cure costs required to be paid pursuant to section 365 of the Bankruptcy
Code in connection with the assumption and assignment of the Assigned Contracts
(the “Cure Costs”);

(c) all Liabilities arising out of the conduct of the Acquired Business or the
ownership of the Acquired Assets, in each case, by Purchaser from and after the
Closing Date; and

(d) all Liabilities agreed to be assumed by Purchaser or for which Purchaser has
agreed to be responsible in accordance with this Agreement.

1.4 Excluded Liabilities. Purchaser shall not assume, be obligated to pay,
perform or otherwise discharge or in any other manner be liable or responsible
for any Liabilities whatsoever of, or Action against, Sellers or relating to the
Acquired Assets or the Acquired Business, of any kind or nature whatsoever,
whether absolute, accrued, contingent or otherwise, liquidated or unliquidated,
due or to become due, known or unknown, currently existing or hereafter arising,
matured or unmatured, direct or indirect, and however arising, whether existing
on the Closing Date or arising thereafter, other than the Assumed Liabilities
(all such Liabilities that are not Assumed Liabilities being referred to
collectively herein as the “Excluded Liabilities”). For the avoidance of doubt,
Excluded Liabilities shall include any and all Liabilities and obligations for
(i) Taxes relating to the Business, the Acquired Assets, or the Assumed
Liabilities for any taxable period (or portion thereof) ending on or prior to
the Closing Date (as determined and paid in accordance with the principles set
forth in Section 9.4), (ii) any Taxes of any Seller for any taxable period,
(iii) gift cards, rewards points or loyalty rewards issued by any Seller,
(iv) any Seller’s retail store leases, and (v) amounts due to employees,
independent contractors, consultants or Advisors of Sellers (other than any such
amounts owed under any Assigned Contract after the Closing).

1.5 Assumption/Rejection of Certain Contracts.

(a) Assumption and Assignment of Executory Contracts. Sellers shall provide
timely and proper written notice of the motion seeking entry of the Sale Order
to all parties to any executory Contracts to which any Seller is a party that
are Assigned Contracts and take all other actions reasonably necessary to cause
such Contracts to be assumed by Sellers and assigned to Purchaser pursuant to
section 365 of the Bankruptcy Code to the extent that such Contracts are
Assigned Contracts at Closing. The Sale Order shall provide that as of and
conditioned on the occurrence of the Closing, Sellers shall assign or cause to
be assigned to Purchaser, as applicable, the Assigned Contracts, each of which
shall be identified by the name or appropriate description and date of the
Assigned Contract (if available), the other party to the Assigned Contract and
the address of such party for notice purposes, all included on an exhibit
attached to either a notice filed in connection with the motion for approval of
the Sale Order or a separate motion for authority to assume and assign such
Assigned Contracts. Such exhibit shall also set forth Sellers’ good faith
estimate of the amounts necessary to cure any defaults under each of the
Assigned Contracts as determined by Sellers based on Sellers’ books and records
or

 

5



--------------------------------------------------------------------------------

as otherwise determined by the Bankruptcy Court. Schedule 1.5(a) sets forth
Sellers’ good faith estimate, as of the date hereof, of the amounts necessary to
cure any such defaults. At the Closing, Sellers shall, pursuant to the Sale
Order and the Assignment and Assumption Agreement(s), assume and assign to
Purchaser (the consideration for which is included in the Purchase Price), all
Assigned Contracts that may be assigned by any such Seller to Purchaser pursuant
to sections 363 and 365 of the Bankruptcy Code, subject to adjustment pursuant
to Section 1.5(b). At the Closing, Purchaser shall (i) pay all Cure Costs and
(ii) assume each Assigned Contract pursuant to section 365 of the Bankruptcy
Code.

(b) Excluding or Adding Assigned Contracts Prior to Closing. Purchaser shall
have the right to notify Sellers in writing of any Assigned Contract that it
does not wish to assume or a Contract to which any Seller is a party that
Purchaser wishes to add as an Assigned Contract up to one (1) Business Day prior
to the Bid Deadline (as defined in the Bidding Procedures Order), and (i) any
such previously considered Assigned Contract that Purchaser no longer wishes to
assume shall be automatically deemed removed from the Schedules related to
Assigned Contracts and automatically deemed added to the Schedules related to
Excluded Contracts, in each case, without any adjustment to the Purchase Price,
and (ii) any such previously considered Excluded Contract that Purchaser wishes
to assume as an Assigned Contract shall be automatically deemed added to the
Schedules related to Assigned Contracts, automatically deemed removed from the
Schedules related to Excluded Contracts, and assumed by Sellers to sell and
assign to Purchaser, in each case, without any adjustment to the Purchase Price.
Purchaser shall be solely responsible for the payment, performance and discharge
when due of the Liabilities under the Assigned Contracts arising or that are
otherwise payable from the time of and after the Closing.

(c) Non-Assignment. Notwithstanding the foregoing, a Contract shall not be an
Assigned Contract hereunder and shall not be assigned to, or assumed by,
Purchaser to the extent that such Contract (i) terminates or expires by its
terms, on or prior to such time as it is to be assumed by Purchaser as an
Assigned Contract hereunder and is not continued or otherwise extended upon
assumption or (ii) requires a Consent or Governmental Authorization (other than,
and in addition to, that of the Bankruptcy Court) in order to permit the sale or
transfer to Purchaser of the applicable Seller’s rights under such Contract, and
such Consent or Governmental Authorization has not been obtained prior to such
time as it is to be assumed by Purchaser as an Assigned Contract hereunder. In
addition, a Permit shall not be assigned to, or assumed by, Purchaser to the
extent that such Permit requires a Consent or Governmental Authorization (other
than, and in addition to, that of the Bankruptcy Court) in order to permit the
sale or transfer to Purchaser of the applicable Seller’s rights under such
Permit, and no such Consent or Governmental Authorization has been obtained
prior to the Closing. In the event that any Assigned Contract is deemed not to
be assigned pursuant to clause (ii) of the first sentence of this
Section 1.5(b), the Closing shall nonetheless take place subject to the terms
and conditions set forth herein and, thereafter, through the earlier of such
time as such Consent or Governmental Authorization is obtained and twelve
(12) months following the Closing (or the remaining term of such Contract or the
closing of the Bankruptcy Case, if shorter), Sellers and Purchaser shall (A) use
reasonable best efforts to secure such Consent or Governmental Authorization as
promptly as practicable after the Closing and (B) cooperate in good faith in any
lawful and commercially reasonable arrangement reasonably proposed by Purchaser,
including subcontracting, licensing, or sublicensing to Purchaser any or all of
any Seller’s rights and

 

6



--------------------------------------------------------------------------------

obligations with respect to any such Assigned Contract, under which
(1) Purchaser shall obtain (without infringing upon the legal rights of such
third party or violating any Law) the economic rights and benefits under such
Assigned Contract with respect to which the Consent and/or Governmental
Authorization has not been obtained and (2) Purchaser shall be responsible for
any related burden and obligation (including performance) with respect to such
Assigned Contract. Upon satisfying any requisite Consent or Governmental
Authorization requirement applicable to such Assigned Contract after the
Closing, such Assigned Contract shall promptly be transferred and assigned to
Purchaser in accordance with the terms of this Agreement, the Sale Order and the
Bankruptcy Code.

ARTICLE II

CONSIDERATION; CLOSING

2.1 Consideration; Payment.

(a) The aggregate consideration (collectively, the “Purchase Price”) to be paid
by Purchaser for the purchase of the Acquired Assets shall be equal to: (i) the
assumption of Assumed Liabilities, plus (ii) a cash payment of the amount equal
to $20,075,000, and plus or minus, as applicable, (iii) the Tax Apportionment
Amount (the “Cash Payment”).

(b) At the Closing, Purchaser shall deliver, or cause to be delivered, to the
Company the Cash Payment less the Deposit (the “Closing Date Payment”). The
Closing Date Payment and any payment required to be made pursuant to any other
provision hereof shall be made in cash by wire transfer of immediately available
funds to such bank account as shall be designated in writing by the applicable
Party to (or for the benefit of) whom such payment is to be made at least two
(2) Business Days prior to the date such payment is to be made.

2.2 Deposit.

(a) Purchaser has, on or prior to the date hereof, made an earnest money deposit
with SRS Acquiom, Inc. (the “Escrow Agent”) in the amount of $2,007,500 (the
“Deposit”), by wire transfer of immediately available funds for deposit into a
separate escrow account (the “Deposit Escrow Account”), established pursuant to
the escrow agreement, dated as of the date hereof, by and among the Company,
Purchaser and the Escrow Agent, substantially in the form attached hereto as
Exhibit C (the “Escrow Agreement”). The Deposit shall not be subject to any
lien, attachment, trustee process, or any other judicial process of any creditor
of any of Sellers or Purchaser and shall be applied against payment of the Cash
Payment on the Closing Date.

(b) If this Agreement has been terminated by the Company pursuant to
Section 8.1(f) or 8.1(h), then the Company shall retain the Deposit together
with all received investment income, if any (the “Retained Amount”). In such
event, Purchaser shall have no further Liability hereunder and shall not be
subject to Section 10.12. Each of the Parties expressly acknowledges and agrees
that in the event that the Retained Amount is retained by the Company pursuant
to this Section 2.2(b), (x) the Company’s right to receive payment of such
amount shall constitute the sole and exclusive remedy of the Seller Parties
against the Purchaser

 

7



--------------------------------------------------------------------------------

Group for all losses and damages in respect of the Transaction Documents or the
transactions contemplated thereby; and (y) none of the Seller Parties shall be
entitled to commence or pursue any Action against any member of the Purchaser
Group arising out of or in connection with the Transaction Documents (including
the failure to consummate the transactions contemplated thereby). The maximum
aggregate liability of the Purchaser Group for losses in connection with the
Transaction Documents shall be limited to the Retained Amount, and no Seller
Party shall seek or obtain, nor shall it cause or direct any of its
representatives or Advisors or any other Person on its or their behalf to seek
or obtain, any recovery or award or any losses of any kind (including damages
for the loss of the benefit of the bargain, opportunity cost, loss of premium,
time value of money or otherwise, or any consequential, special, expectancy,
indirect or punitive damages), in the aggregate, in excess of the Retained
Amount against the Purchaser Group, collectively.

(c) If this Agreement has been terminated by any Party, other than as
contemplated by Section 2.2(b), then the Deposit, together with all received
investment income, if any, shall be returned to Purchaser within five (5)
Business Days after such termination.

(d) The Parties agree that the Company’s right to retain the Deposit, as set
forth in Section 2.2(b), is not a penalty, but rather is liquidated damages in a
reasonable amount that will compensate Sellers for their respective efforts and
resources expended and the opportunities foregone while negotiating this
Agreement and in reliance on this Agreement and on the expectation of the
consummation of the transactions contemplated hereby, which amount would
otherwise be impossible to calculate with precision.

(e) If the Closing occurs, the Deposit shall be transferred to the Company.

2.3 Closing. The closing of the purchase and sale of the Acquired Assets, the
delivery of the Closing Date Payment, the assumption of the Assumed Liabilities
and the consummation of the other transactions contemplated by this Agreement
(the “Closing”) will take place by telephone conference and electronic exchange
of documents (or, if the Parties agree to hold a physical closing, at the
offices of Kirkland & Ellis LLP, located at 300 North LaSalle, Chicago, Illinois
60654) at 8:00 a.m. Chicago time on the second (2nd) Business Day following full
satisfaction or due waiver (by the Party entitled to the benefit of such
condition) of the closing conditions set forth in Article VII (other than
conditions that by their terms or nature are to be satisfied at the Closing, but
subject to the satisfaction or waiver of those conditions), or at such other
place and time as the Parties may agree. The date on which the Closing actually
occurs is referred to herein as the “Closing Date.”

2.4 Closing Deliveries by Sellers. At or prior to the Closing, Sellers shall
deliver to Purchaser:

(a) a bill of sale and assignment and assumption agreement substantially in the
form of Exhibit A (the “Assignment and Assumption Agreement”) duly executed by
Sellers;

(b) each IP Assignment Agreement substantially in the form of Exhibit B, duly
executed by the Sellers party thereto;

(c) a copy of the Sale Order, as entered by the Bankruptcy Court;

 

8



--------------------------------------------------------------------------------

(d) a duly executed IRS Form W-9 with respect to each Seller (or, in the case of
any disregarded entity, the regarded parent entity of such Seller);

(e) an officer’s certificate, dated as of the Closing Date, executed by a duly
authorized officer of the Company certifying that the conditions set forth in
Sections 7.2(b) and 7.2(c) have been satisfied; and

(f) a joint written instruction, duly executed by Sellers, instructing the
Escrow Agent to release to the Company by wire transfer of immediately available
funds, the Deposit.

2.5 Closing Deliveries by Purchaser. At the Closing, Purchaser shall deliver to
(or at the direction of) the Company:

(a) the Closing Date Payment;

(b) the Assignment and Assumption Agreement, duly executed by Purchaser;

(c) an officer’s certificate, dated as of the Closing Date, executed by a duly
authorized officer of Purchaser certifying that the conditions set forth in
Sections 7.3(a), 7.3(b) and 7.3(c) have been satisfied; and

(d) a joint written instruction, duly executed by Purchaser, instructing the
Escrow Agent to release to the Company by wire transfer of immediately available
funds, the Deposit.

2.6 Withholding. Purchaser shall be entitled to deduct and withhold from any
payment to be made under this Agreement all Taxes that Purchaser is required to
deduct and withhold with respect to such payment under any provision of
applicable Tax Law. Taxes withheld pursuant to this Section 2.6 by Purchaser
will be treated for all purposes of this Agreement as having been paid to the
Person in respect of which such deduction and withholding was made. If Purchaser
determines that any such deduction or withholding is so required with respect to
any payments under this Agreement (excluding any withholding with respect to any
failure to deliver an applicable IRS Form W-9 pursuant to Section 2.4(d)),
Purchaser will promptly notify the Sellers and shall in good faith cooperate to
eliminate or otherwise reduce any such deduction or withholding to the extent
permitted by applicable Tax Law.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLERS

Sellers represent and warrant to Purchaser as follows as of the date hereof and
as of the Closing Date.

3.1 Organization and Qualification. Each of the Company and its Subsidiaries
(a) is an entity duly incorporated or organized, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, as applicable, (b) has all requisite power and authority to own
and operate its properties and to carry on its businesses as now conducted,
subject to the provisions of the Bankruptcy Code, and (c) is qualified to do
business and is in good standing (or its equivalent) in every jurisdiction in
which its ownership of property or the conduct of its business as now conducted
requires it to qualify, except where the failure to be so qualified would not
reasonably be expected to have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

3.2 Authorization of Agreement. The execution, delivery, and performance of the
Transaction Documents by the Sellers party thereto, and the consummation by such
Sellers of the transactions contemplated thereby, subject to requisite
Bankruptcy Court approvals, have been duly and validly authorized by all
requisite corporate or similar organizational action, and no other corporate or
similar organizational proceedings on their part are necessary to authorize the
execution, delivery or performance of the Transaction Documents by such Sellers.
Subject to requisite Bankruptcy Court approvals, this Agreement has been, and
the other Transaction Documents will be, when delivered pursuant to the terms
hereof, duly and validly executed and delivered by such Sellers, and, assuming
this Agreement and each of the other Transaction Documents is a valid and
binding obligation of Purchaser, this Agreement constitutes, and each other
Transaction Document will constitute, when delivered pursuant to the terms
hereof, a valid and binding obligation of such Sellers, enforceable against such
Sellers in accordance with its terms, except as limited by the application of
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium, or
other Laws relating to or affecting creditors’ rights or general principles of
equity (whether considered in a proceeding in equity or at law) (the
“Enforceability Exceptions”).

3.3 Conflicts; Consents.

(a) Except as set forth on Schedule 3.3(a) and assuming that (w) requisite
Bankruptcy Court approvals are obtained, and (x) the notices, authorizations,
approvals, Orders, permits or consents set forth on Schedule 3.3(b) are made,
given or obtained (as applicable), the execution, delivery and performance by
Sellers of this Agreement and the consummation by Sellers of the transactions
contemplated hereby, do not: (i) violate the certificate of formation, limited
liability company agreement or equivalent organizational documents of the
Company or any of its Subsidiaries; (ii) violate any Law applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound; or (iii) result in any breach of,
constitute a default (or an event that, with notice or lapse of time or both,
would become a default) under, create in any party thereto the right to
terminate or cancel, or require any consent under, or result in the creation or
imposition of any Encumbrance (other than a Permitted Encumbrance) on any
property or asset of the Company or any of its Subsidiaries under, any Assigned
Contracts; except, with respect to the foregoing clause (iii), for any such
breaches, defaults or other occurrences that are not material to the Acquired
Business taken as a whole.

(b) Except as set forth on Schedule 3.3(b), Sellers are not required to file,
seek or obtain any notice, authorization, approval, Order, permit, or consent of
or with any Governmental Body in connection with the execution, delivery and
performance by Sellers of this Agreement or the consummation by Sellers of the
transactions contemplated hereby, except (i) requisite Bankruptcy Court
approvals or (ii) where failure to obtain such consent, approval, authorization
or action, or to make such filing or notification, is not material to the
Acquired Assets and Assumed Liabilities taken as a whole.

 

10



--------------------------------------------------------------------------------

3.4 Title to Properties. Subject to requisite Bankruptcy Court approvals and
assumption by the applicable Seller of the applicable Contract in accordance
with applicable Law (including satisfaction of any applicable Cure Costs), and
except as a result of the commencement of the Bankruptcy Case or as otherwise
set forth on Schedule 3.4, the Company and its Subsidiaries own good and
marketable title to, or hold a valid leasehold interest in, all of the assets
included within the Acquired Assets, free and clear of all Encumbrances, except
for Permitted Encumbrances.

3.5 Insurance. Each insurance policy maintained by the Company and its
Subsidiaries on the Acquired Assets is legal, valid, binding, enforceable on the
Company or its Subsidiaries, as applicable and in full force and effect, and all
premiums with respect thereto covering all periods up to and including the date
hereof have been paid, and no notice of cancellation, termination or denial of
coverage for any claim has been received with respect to the Acquired Assets
under any such insurance policy.

3.6 Contracts.

(a) Schedule 3.6(a) sets forth, as of the date of this Agreement, a list of each
Contract that is (x) included in the Assigned Contracts or (y) of the type set
forth below to the extent primarily used in or primarily related to the Acquired
Business:

(i) a Contract (or group of related Contracts with respect to a single
transaction or series of related transactions) that involves payments,
performance or services or delivery of goods or materials to or by any Seller of
any amount or value in excess of, or reasonably expected to exceed, $100,000 in
any twelve (12) month period;

(ii) a Contract for the furnishing or receipt of services, the performance of
which will extend over a period of more than twelve (12) months;

(iii) a Contract that is a joint venture agreement or similar agreement
involving the sharing of profits and losses;

(iv) a Contract that contains any (i) “most favored nation” pricing in favor of
any customer of the Acquired Business in a manner material to the Acquired
Business, (ii) a provision expressly requiring the purchase of goods or services
exclusively from another Person or (iii) express restriction on the ability to
compete in any line of business or with any Person or to provide services
generally or in any market segment or any geographic area ;

(v) a Contract granting an option to acquire, sell, lease or license any
Acquired Asset or granting any right of first offer, right of first refusal or
right of first negotiation in respect of any Acquired Asset;

(vi) a Contract with or for the benefit of any present officer, director,
employee or Affiliate of a Seller (each, a “Related Party” and each such
Contract, a “Related Party Contract”);

(vii) a power of attorney that is currently effective and outstanding;

 

11



--------------------------------------------------------------------------------

(viii) any settlement, conciliation or similar agreement with any Governmental
Body, or that will require a Seller to pay consideration after the date hereof
in excess of $100,000; and

(ix) any endorsement or influencer Contract related to any of the Transferred
Trademarks or the E-Commerce Platform.

(b) Subject to requisite Bankruptcy Court approvals, and assumption by the
applicable Seller of the applicable Contract in accordance with applicable Law
(including satisfaction of any applicable Cure Costs) and except as a result of
the commencement of the Bankruptcy Case, each of the Assigned Contracts is in
full force and effect and is a valid, binding and enforceable obligation of the
Company and its Subsidiaries and, to the knowledge of the Company, each of the
other parties thereto, except as may be limited by the Enforceability
Exceptions. Except as a result of the commencement of the Bankruptcy Case,
neither the Company nor any of its Subsidiaries, as applicable, is in material
default, or is alleged in writing by the counterparty thereto to have materially
breached or to be in material default, under any Assigned Contract, and, to the
knowledge of the Company, the other party to each Assigned Contract is not in
material default thereunder. The Company has made available to Purchaser
complete and correct copies of all Assigned Contracts, each as amended to the
date hereof. None of the Assigned Contracts has been canceled or otherwise
terminated, and neither the Company nor its Subsidiaries has received any
written notice from any Person regarding any such cancellation or termination.

(c) Except for normal employment relationships between an employer and employee,
no Related Party directly or indirectly is a party to any Assigned Contract.

3.7 Litigation. Except as set forth on Schedule 3.7 and other than the
Bankruptcy Case, since the Reference Date there have been no Actions pending or,
to the Knowledge of the Company, threatened in writing, against or by the
Company or any of its Subsidiaries with respect to the Acquired Business, at law
or in equity, or before or by any Governmental Body, other than any Action
relating exclusively to the Excluded Business.

3.8 Permits; Compliance with Laws. Except as set forth on Schedule 3.8:

(a) Each of the Company and its Subsidiaries holds and is in compliance, in all
material respects, with all permits, certificates, licenses, approvals,
registrations and authorizations that are necessary for the conduct of the
Acquired Business under applicable Laws (the “Permits”). All of the Permits are
valid and in full force and effect.

(b) Since the Reference Date, the Company and its Subsidiaries have been in
compliance, in all material respects, with all applicable Laws with respect to
the conduct of the Acquired Business, and neither the Company nor any of its
Subsidiaries have received any written notice of any action or proceeding
against it alleging any failure to comply in any material respect with any such
Laws. No investigation by any Governmental Body with respect to the conduct of
the Acquired Business by the Company or any of its Subsidiaries is pending or,
to the Knowledge of the Company, threatened, and since the Reference Date,
neither the Company nor any of its Subsidiaries has received any written notice
of any such investigation.

 

12



--------------------------------------------------------------------------------

(c) With respect to the Acquired Business, Sellers have not (i) made or agreed
to make any contribution, payment or gift to any government official, employee
or agent where the contribution, payment or gift or the purpose thereof was
illegal, (ii) established or maintained any unrecorded fund or asset for any
purpose or made any false entries on the books and records of Sellers for any
reason, or (iii) made or agreed to make any contribution, or reimbursed any
political gift or contribution made by any other Person, to any candidate for
public office.

3.9 Intellectual Property.

(a) Schedule 3.9(a) sets forth a correct and complete list as of the date hereof
of (i) all Company Intellectual Property that is registered, filed or issued
under the authority of any Governmental Body, and all applications for Company
Intellectual Property filed with any Governmental Body, specifying as to each,
as applicable: the title of the patent, the mark, the copyright or the design;
the jurisdiction by or in which it has been issued, registered or filed; the
patent, registration or application serial number; and the issue, registration
or filing date; and (ii) all material unregistered Transferred Trademarks.
Except as set forth on Schedule 3.9(a), the Company or one or more of its
Subsidiaries owns all right, title and interests in and to the Company
Intellectual Property, free and clear of all Encumbrances, other than Permitted
Encumbrances, and the Company Intellectual Property identified on Schedule
3.9(a) is subsisting, and to the Knowledge of the Company, valid and
enforceable.

(b) Schedule 3.9(b) sets forth a correct and complete list as of the date hereof
of all material Intellectual Property Agreements. Subject to requisite
Bankruptcy Court approvals, and assumption by the applicable Seller of the
applicable Contract in accordance with applicable Law (including satisfaction of
any applicable Cure Costs) and except as a result of the commencement of the
Bankruptcy Case, (i) each Intellectual Property Agreement is valid and binding
on the Company and its Subsidiaries and, to the knowledge of the Company, each
of the other parties to such Intellectual Property Agreement in accordance with
its terms, except as may be limited by the Enforceability Exceptions and (ii) to
the Knowledge of the Company, is in full force and effect. Except as a result of
the commencement of the Bankruptcy Case, neither the Company nor its
Subsidiaries, as applicable, is, or is alleged by the counterparty thereto in
writing to be, in material breach of or material default under, or received any
written notice of cancellation or termination of, any material Intellectual
Property Agreement, and, to the knowledge of the Company, the other party to
each such Intellectual Property Agreement is not in material default thereunder.

(c) The Company and its Subsidiaries have sufficient rights to use all Company
Intellectual Property in the manner in which such Company Intellectual Property
is used in connection with the Acquired Business as of the date hereof, and all
such rights shall survive materially unchanged, and without any material change
in the terms and conditions under which the Company and/or its Subsidiaries,
respectively, currently have such rights, following the Closing Date; provided,
that, this representation and warranty shall not be construed to be a
representation or warranty regarding the violation, infringement, or
misappropriation of Intellectual Property. Neither the Company nor any of its
Subsidiaries has received, since the Reference Date, any written notice (or to
the Knowledge of the Company, any oral notice) that it is violating,
misappropriating or infringing upon the Intellectual Property of other Person in
connection with the Company’s or such Subsidiaries’ use of the Company
Intellectual Property,

 

13



--------------------------------------------------------------------------------

nor have any reasonable grounds for such a claim been made in writing (or to the
Knowledge of the Company, orally) to the Company or any Subsidiary since the
Reference Date. To the Knowledge of the Company, neither the Company’s nor any
of its Subsidiaries’ respective use of the Company Intellectual Property since
the Reference Date until the date hereof infringes, misappropriates or otherwise
violates any Intellectual Property of any other Person in any material respect.

(d) Since the Reference Date, neither the Company nor any of its Subsidiaries
has made any written claim of any violation, misappropriation or infringement by
other Persons of any of the material Company Intellectual Property, nor have any
reasonable grounds for such a claim been brought in writing (or to the Knowledge
of the Company, orally) to the attention of the Company or any of its
Subsidiaries. To the Knowledge of the Company, no third party has, since the
Reference Date until the date hereof, infringed, misappropriated or otherwise
violated any material Company Intellectual Property. The Company and its
Subsidiaries have taken steps reasonable under the circumstances, in any event
no less than commercially reasonable efforts, to maintain the secrecy of all
material Confidential Information and Trade Secrets, in each case included in
the Company Intellectual Property. Since the Reference Date, neither the Company
nor its Subsidiaries have authorized the disclosure of any such Confidential
Information or Trade Secrets, nor has any such Confidential Information or Trade
Secrets been disclosed to any Person (other than to employees of the Company or
its Subsidiaries), other than pursuant to a written confidentiality agreement
which agreements, to the Knowledge of the Company and subject to requisite
Bankruptcy Court approvals, and assumption by the applicable Seller of the
applicable Contract in accordance with applicable Law (including satisfaction of
any applicable Cure Costs) and except as a result of the commencement of the
Bankruptcy Case, are valid and binding on the counterparty thereto, except as
may be limited by the Enforceability Exceptions. To the Knowledge of Company,
there has been no material breach of any such obligations of confidentiality
with respect to any such Confidential Information and/or Trade Secrets. Except
as a result of the commencement of the Bankruptcy Case, the Company and each of
its Subsidiaries, as applicable, is in compliance with the terms of any
agreements or understandings relating to any such Confidential Information or
Trade Secrets to which the Company or such Subsidiary is a party or that
otherwise binds the Company or any of its Subsidiaries.

(e) Except for office actions issued in the ordinary course of prosecution by
the United States Patent and Trademark Office or analogous foreign Governmental
Body, (i) neither the Company nor any of its Subsidiaries has received from the
Reference Date to the date hereof any written notice challenging or contesting
the validity or ownership of any Company Intellectual Property nor have any
reasonable grounds for such a claim been made in writing or, to the Knowledge of
the Company, been made orally, and (ii) since the Reference Date to the date
hereof, no written claim by any third party contesting the validity or
enforceability of any of the Company Intellectual Property has been made or, to
the Knowledge of the Company, has been threatened against the Company or any of
its Subsidiaries.

(f) The Company and its Subsidiaries have taken commercially reasonable steps to
protect the portions of the E-Commerce Platform included in the Company
Intellectual Property and all Confidential Information received, used or
transmitted thereby, from any unauthorized intrusion, breach, use, access,
interruption or modification by any third party. Since the Reference Date to the
date hereof, there have been no (i) failures, breakdowns, outages

 

14



--------------------------------------------------------------------------------

or bugs affecting the Acquired Business that have caused any material disruption
or interruption in or to the use of the E-Commerce Platform or the operation of
the E-Commerce Platform, in each case with respect to such portions thereof,
which have not been remediated or (ii) to the Knowledge of the Company, security
breaches of, or other unauthorized access to, such portions of the E-Commerce
Platform and/or any such Confidential Information or customer sensitive or
personal information included in the Company Intellectual Property that is
associated with, used or transmitted by, the E-Commerce Platform.

(g) To the Knowledge of the Company, the portions of the E-Commerce Platform
included in the Company Intellectual Property do not contain any viruses, back
doors, worms, Trojan horses, disabling code, drop dead devices, time locks, or
spyware. Since the Reference Date to the date hereof, the Company and the
Subsidiaries have used commercially reasonable efforts to detect, discover and
remediate any viruses, back doors, worms, Trojan horses, disabling code, drop
dead devices, time locks, or spyware in the portions of the E-Commerce Platform
included in the Company Intellectual Property.

3.10 Data Security. The Company and its Subsidiaries have complied at all times
since the Reference Date and in all material respects with all of the applicable
published privacy policies and with all applicable Privacy Laws pertaining to
privacy, User Data, Personal Information and the PI Databases. Except as set
forth on Schedule 3.3(a) and assuming that (w) requisite Bankruptcy Court
approvals are obtained, and (x) the notices, authorizations, approvals, Orders,
permits or consents set forth on Schedule 3.3(b) are made, given or obtained (as
applicable), neither the execution, delivery or performance by Sellers of this
Agreement nor the consummation by the Sellers of any of the transactions
contemplated by this Agreement, nor the assignment to Purchaser of the User Data
or any PI Databases included in the Acquired Assets, will result in any material
violation of any such privacy policy or any Privacy Laws pertaining to privacy,
User Data or Personal Information except, in each case, for any such violation
that is not material to the Acquired Business taken as a whole. Since the
Reference Date, the Company and Subsidiaries have implemented and maintained a
security plan designed to protect, including commercially reasonable
administrative, technical and physical safeguards designed to protect, Personal
Information against loss, damage, and unauthorized access, use, modification, or
other misuse. Since the Reference Date to the date hereof, no legal proceedings
have been asserted or, to the Knowledge of the Company, are threatened against
the Company or its Subsidiaries by any Person with respect to the security of
Personal Information or User Data, in each case, as included in the Acquired
Assets.

3.11 Brokers. Except as set forth on Schedule 3.11, there is no investment
banker, broker, finder or other such intermediary that has been retained by, or
has been authorized to act on behalf of, the Company or any of its Subsidiaries
and is entitled to a fee or commission in connection with the transactions
contemplated by this Agreement from the Company or any of its Subsidiaries.

 

15



--------------------------------------------------------------------------------

3.12 Taxes. Except as set forth on Schedule 3.12, in each case, to the extent
relating to the Business, the Acquired Assets, or the Assumed Liabilities:

(a) Each Seller has timely filed (taking into account any valid extensions) all
material Tax Returns required to be filed by such Seller and has timely paid all
material Taxes (whether or not shown or required to be shown on any Tax Return).
No Seller is currently the beneficiary of any extension of time within which to
file any material Tax Return relating to the Business or the Acquired Assets
other than extensions of time to file Tax Returns obtained in the ordinary
course of business.

(b) No deficiencies for any material amount of Taxes have been proposed,
asserted or assessed against any Seller in writing as of the date hereof that
are still outstanding.

(c) There are no Encumbrances for Taxes (other than Permitted Encumbrances) on
any of the Acquired Assets.

(d) No examination or audit of any material Tax Return of any Seller or any
administrative or judicial proceeding in respect of any material amount of Tax
is currently pending or threatened in writing.

(e) No claim has ever been made or is expected to be made by any Governmental
Body in a jurisdiction where any Seller does not file Tax Returns that such
Seller is or may be subject to taxation by that jurisdiction.

(f) No Seller has given or been requested to give waivers or extensions (or is
or would be subject to a waiver or extension given by any other Person) of any
statute of limitations relating to the assessment or payment of material Taxes
that are still outstanding.

(g) No Seller is a party to or bound by any Tax allocation or sharing agreement
(other than commercial agreements the primary subject of which is not Taxes)
relating to the Acquired Assets or Assumed Liabilities.

3.13 Absence of Certain Changes. Since December 31, 2019, (a) Sellers have
conducted the Acquired Business in the Ordinary Course of Business, except as a
result of the commencement of the Bankruptcy Case or actions related to this
Agreement, (b) there has not been any Material Adverse Effect and (c) no action
has been taken with respect to the Acquired Business or the Acquired Assets that
would have required the consent of Purchaser under Section 6.1 if undertaken
after the date hereof.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to the Company as follows as of the date
hereof and as of the Closing Date.

4.1 Organization and Qualification.(a) Purchaser (a) is an entity duly
incorporated or organized, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization, as applicable, (b) has
all requisite power and authority to own and operate its properties and to carry
on its businesses as now conducted, and (c) is qualified to do business and is
in good standing (or its equivalent) in every jurisdiction in which its
ownership of property or the conduct of its business as now conducted requires
it to qualify, except where the failure to be so qualified would not reasonably
be expected to have, individually or in the aggregate, a material adverse effect
on Purchaser’s ability to consummate the transactions contemplated hereby.

 

16



--------------------------------------------------------------------------------

4.2 Authorization of Agreement. The execution, delivery and performance of the
Transaction Documents by Purchaser, and the consummation by Purchaser of the
transactions contemplated thereby, have been duly and validly authorized by all
requisite corporate or similar organizational action, and no other corporate or
similar organizational proceedings on its part are necessary to authorize the
execution, delivery or performance of the Transaction Documents by Purchaser.
This Agreement has been, and the other Transaction Documents will be, duly and
validly executed and delivered by Purchaser, and, assuming this Agreement and
each of the other Transaction Documents is a valid and binding obligation of
Sellers, this Agreement constitutes, and each other Transaction Document will
constitute, a valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with its terms, except as limited by the Enforceability
Exceptions.

4.3 Conflicts; Consents.

(a) Except as set forth on Schedule 4.3(a) and assuming that (x) the notices,
authorizations, approvals, Orders, permits or consents set forth on
Schedule 4.3(b) are made, given or obtained (as applicable), and (y) any filings
required by any applicable federal or state securities or “blue sky” Laws are
made, the execution, delivery and performance by Purchaser of this Agreement and
the consummation by Purchaser of the transactions contemplated hereby, do not:
(i) violate the certificate of formation, limited liability company agreement or
equivalent organizational documents of Purchaser; (ii) violate any Law
applicable to Purchaser or by which any property or asset of Purchaser is bound;
or (iii) result in any breach of, constitute a default (or an event that, with
notice or lapse of time or both, would become a default) under, create in any
party thereto the right to terminate or cancel, or require any consent under, or
result in the creation or imposition of any Encumbrance on any property or asset
of Purchaser under, any Contract; except, in each case, for any such violations,
breaches, defaults or other occurrences that would not, individually or in the
aggregate, reasonably be expected to prevent or materially delay the ability of
Purchaser to consummate the transactions contemplated hereby.

(b) Except as set forth on Schedule 4.3(a), Purchaser is not required to file,
seek or obtain any notice, authorization, approval, Order, permit or consent of
or with any Governmental Body in connection with the execution, delivery and
performance by Purchaser of this Agreement or the consummation by Purchaser of
the transactions contemplated hereby, except (i) such filings as may be required
by any applicable federal or state securities or “blue sky” Laws, or (ii) where
failure to obtain such consent, approval, authorization or action, or to make
such filing or notification, would not, individually or in the aggregate,
reasonably be expected to prevent or materially delay the ability of Purchaser
to consummate the transactions contemplated hereby.

4.4 Financing(a) . Purchaser has as of the date hereof and will have at the
Closing sufficient funds in an aggregate amount necessary to pay the Purchase
Price, to perform the Assumed Liabilities as they become due in accordance with
their terms and to consummate all of the other transactions contemplated by this
Agreement, including the payment of the Purchase Price and all fees, expenses
of, and other amounts required to be paid by, Purchaser in connection with the
transactions contemplated by this Agreement. Purchaser is and shall be capable
of satisfying the conditions contained in sections 365(b)(1)(C) and 365(f) of
the Bankruptcy Code with respect to the Assigned Contracts and the related
Assumed Liabilities.

 

17



--------------------------------------------------------------------------------

4.5 Brokers. There is no investment banker, broker, finder, or other
intermediary which has been retained by or is authorized to act on behalf of
Purchaser that might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement.

4.6 No Litigation. There are no Actions pending or, to Purchaser’s knowledge,
threatened against or affecting Purchaser that will adversely affect Purchaser’s
performance under this Agreement or the consummation of the transactions
contemplated by this Agreement.

4.7 Certain Arrangements. As of the date hereof, there are no Contracts,
undertakings, commitments, agreements or obligations, whether written or oral,
between any member of the Purchaser Group, on the one hand, and any member of
the management or board of directors (or applicable governing body) of the
Company or its Subsidiaries, any holder of equity or debt securities of the
Company or its Subsidiaries, or any lender or creditor of the Company or its
Subsidiaries, on the other hand, (a) relating in any way to the acquisition of
the Acquired Assets or the other transactions contemplated by this Agreement or
(b) that would be reasonably likely to prevent, restrict, impede or affect
adversely the ability of the Company to entertain, negotiate or participate in
any such transactions

4.8 No Additional Representations or Warranties. Except for the representations
and warranties contained in this Article IV, each of Sellers acknowledges that
neither Purchaser nor any other Person on behalf of Purchaser makes any other
express or implied representation or warranty with respect to Purchaser or with
respect to any other information provided to any Seller by Purchaser.

4.9 No Outside Reliance. Notwithstanding anything contained in this Article IV
or any other provision of this Agreement to the contrary, each of Purchaser and
Guarantor acknowledges and agrees, on its own behalf and on behalf of the
Purchaser Group, that the representations and warranties made by Sellers to
Purchaser and Guarantor in Article III (as qualified by the Schedules and in
accordance with the express terms and conditions (including limitations and
exclusions) of this Agreement) (the “Express Representations”) are the sole and
exclusive representations, warranties and statements of any kind made to
Purchaser, Guarantor or any member of the Purchaser Group and on which
Purchaser, Guarantor and the Purchaser Group may rely in connection with the
transactions contemplated by this Agreement. Each of Purchaser and Guarantor
acknowledges and agrees, on its own behalf and on behalf of the Purchaser Group,
that (other than solely to the extent expressly set forth in the Express
Representations) all other representations, warranties and statements of any
kind or nature expressed or implied, whether in written, electronic or oral
form, including (a) with respect to the completeness or accuracy of, or any
omission to state or to disclose, any information, including in the Projections,
the confidential information presentation prepared by Guggenheim Securities, LLC
(the “Information Presentation”), in that certain datasite administered by Box,
Inc. (the “Dataroom”), any Projections or in any meetings, calls or
correspondence with management of the Company and its Subsidiaries or any other
Person on behalf of the Company, its Subsidiaries or any of their respective
Affiliates or Advisors and (b) the historical, current or future business,

 

18



--------------------------------------------------------------------------------

financial condition, results of operations, assets, liabilities, properties,
contracts, or prospects of the Company or any of its Subsidiaries, or the
quality, quantity or condition of the Company’s or its Subsidiaries’ assets, in
each case, are specifically disclaimed by Sellers, and that neither Purchaser,
Guarantor nor any member of the Purchaser Group has relied on any such
representations, warranties or statements. Each of Purchaser and Guarantor
acknowledges and agrees, on its own behalf and on behalf of the Purchaser Group,
that it has conducted to its full satisfaction an independent investigation and
verification of the business, financial condition, results of operations,
assets, liabilities, properties, contracts and prospects of the Company and its
Subsidiaries, and, in making its determination to proceed with the transactions
contemplated by this Agreement, Purchaser and Guarantor have relied solely on
the results of the Purchaser Group’s own independent investigation and
verification, and has not relied on, is not relying on, and will not rely on,
the Information Presentation, any Projections or any information, statements,
disclosures, documents, projections, forecasts or other material made available
to Purchaser or any of its Affiliates or Advisors in the Dataroom or otherwise,
in each case, whether written or oral, made or provided by, or as part of, any
of the foregoing or the Company, its Subsidiaries or any of their respective
Affiliates or Advisors, or any failure of any of the foregoing to disclose or
contain any information, except to the extent express set forth in the Express
Representations (it being understood that Purchaser, Guarantor and the Purchaser
Group have relied only on the Express Representations). Nothing in this
Section 4.9, however, shall relieve the Seller Parties from any Liability on
account of Fraud.

ARTICLE V

BANKRUPTCY COURT MATTERS

5.1 Bankruptcy Actions.

(a) The Company shall pursue diligently the entry of the Sale Order. Purchaser
shall promptly take all actions as are reasonably requested by the Company to
assist in obtaining the Bankruptcy Court’s entry of the Sale Order and any other
Order reasonably necessary in connection with the transactions contemplated by
this Agreement as promptly as practicable, including furnishing affidavits,
financial information, or other documents or information for filing with the
Bankruptcy Court and making such employees and Advisors of Purchaser and its
Affiliates available to testify before the Bankruptcy Court for the purposes of,
among other things providing necessary assurances of performance by Purchaser
under this Agreement and the Plan, and demonstrating that Purchaser is a “good
faith” purchaser under section 363(m) of the Bankruptcy Code, as well as
demonstrating Purchaser’s ability to pay and perform or otherwise satisfy any
Assumed Liabilities following the Closing. In the event that the entry of the
Sale Order is appealed or a stay pending appeal is sought, the Company shall
oppose the appeal or the stay pending appeal and seek the dismissal of any
appeal (including a petition for certiorari, motion for rehearing, re-argument,
reconsideration or revocation). Notwithstanding the foregoing, any resulting
changes to this Agreement or any other agreement or document contemplated hereby
or resulting changes to the Plan or the Sale Order shall be subject to the
approval of Purchaser in its discretion.

(b) The Company has, pursuant to the Bidding Procedures Order, received the
applicable consent to provide the following Bid Protections to the Purchaser:

 

19



--------------------------------------------------------------------------------

(i) a break-up fee payable to Purchaser upon and pursuant to the events set
forth in the Bidding Procedures Order in an amount equal to $400,000
(the “Break-Up Fee”); and

(ii) documented expense reimbursement payable to Purchaser upon and pursuant to
the events set forth in the Bidding Procedures Order, not to exceed $100,000
(the “Expense Reimbursement”).

(c) As promptly as practicable after the date hereof, and in any event no later
than two (2) days after execution of this Agreement, the Company shall file with
the Bankruptcy Court a notice that it has selected Purchaser as the Stalking
Horse Bidder (as defined in the Bidding Procedures Order).

(d) The Company shall (i) provide Purchaser with drafts of any and all pleadings
and proposed orders to be filed or submitted in connection with this Agreement
and the transactions contemplated hereby, and such pleadings and proposed orders
shall be in form and substance reasonably acceptable to Purchaser and (ii) make
reasonable efforts to consult and cooperate with Purchaser regarding any
discovery taken in connection with seeking entry of the Bidding Procedures Order
and the Sale Order (including any depositions).

(e) The Company and Purchaser acknowledge that this Agreement and the sale of
the Acquired Assets are subject to higher and better bids and Bankruptcy Court
approval. The Company and Purchaser acknowledge that Sellers must take
reasonable steps to demonstrate that they have sought to obtain the highest or
otherwise best price for the Acquired Assets, including giving notice thereof to
the creditors of Sellers and other interested parties, providing information
about the Company to prospective bidders, entertaining higher and better offers
from such prospective bidders, and, in the event that additional qualified
prospective bidders desire to bid for the Acquired Assets, conducting an
Auction. The bidding procedures to be employed with respect to this Agreement
and any Auction shall be those approved in the Bidding Procedures Order.

(f) Notwithstanding any other provision of this Agreement to the contrary,
Purchaser acknowledges that Sellers and their Affiliates and Advisors are and
may continue soliciting inquiries, proposals, or offers for the Acquired Assets
in connection with any Alternative Transaction.

(g) Purchaser shall provide adequate assurance of future performance as required
under section 365 of the Bankruptcy Code for the Assigned Contracts. Purchaser
agrees that it will take all actions reasonably required to assist in obtaining
a Bankruptcy Court finding that there has been an adequate demonstration of
adequate assurance of future performance under the Assigned Contracts, such as
furnishing affidavits, non-confidential financial information, and other
documents or information for filing with the Bankruptcy Court and making
Purchaser’s Advisors available to testify before the Bankruptcy Court.

(h) Nothing in this Section 5.1 shall prevent Sellers from modifying the bidding
procedures as necessary or appropriate to maximize value for Sellers’ estates in
accordance with each Seller’s fiduciary obligations.

 

20



--------------------------------------------------------------------------------

5.2 Cure Costs. Subject to entry of the Sale Order, Purchaser shall, on or prior
to the Closing (or, in the case of any Contract that is to be assigned following
the Closing pursuant to Section 1.5, on or prior to the date of such
assignment), pay the Cure Costs and cure any and all other defaults and breaches
under the Assigned Contracts as required for such Contracts to be assumed by the
applicable Seller and assigned to Purchaser in accordance with the provisions of
section 365 of the Bankruptcy Code and this Agreement.

5.3 The Sale Order. The Sale Order shall, among other things, (a) approve and
direct, pursuant to sections 105, 363, and 365 of the Bankruptcy Code, (i) the
execution, delivery and performance by Sellers of this Agreement, (ii) the sale
of the Acquired Assets to Purchaser on the terms set forth herein and free and
clear of all Encumbrances (other than Encumbrances expressly included in the
Assumed Liabilities and Permitted Encumbrances), and (iii) the performance by
Sellers of their respective obligations under this Agreement; (b) authorize,
empower and direct Sellers to assume and assign to Purchaser the Assigned
Contracts; (c) find that Purchaser is a “good faith” buyer within the meaning of
section 363(m) of the Bankruptcy Code, find that Purchaser is not a successor to
any Seller, and grant Purchaser the protections of section 363(m) of the
Bankruptcy Code; (d) find that Purchaser shall have no Liability or
responsibility for any Liability or other obligation of any Seller arising under
or related to the Acquired Assets other than as expressly set forth in this
Agreement, including successor or vicarious Liabilities of any kind or
character, including any theory of antitrust, successor, or transferee
Liability, labor law, de facto merger, or substantial continuity; (e) find that
Purchaser has provided adequate assurance (as that term is used in section 365
of the Bankruptcy Code) of future performance in connection with the assumption
of the Assigned Contracts; (f) find that Purchaser shall have no Liability for
any Excluded Liability; and (g) find that there was no violation of section
363(n) of the Bankruptcy Code. Purchaser agrees that it will promptly take such
actions as are reasonably requested by the Company to assist in obtaining
Bankruptcy Court approval of the Sale Order, including furnishing affidavits or
other documents or information for filing with the Bankruptcy Court for
purposes, among others, of (x) demonstrating that Purchaser is a “good faith”
purchaser under section 363(m) of the Bankruptcy Code, and (y) establishing
adequate assurance of future performance within the meaning of section 365 of
the Bankruptcy Code.

5.4 Approval. Sellers’ obligations under this Agreement and in connection with
the transactions contemplated hereby are subject to entry of and, to the extent
entered, the terms of any Orders of the Bankruptcy Court (including entry of the
Sale Order). Nothing in this Agreement shall require the Company or its
Affiliates to give testimony to or submit a motion to the Bankruptcy Court that
is untruthful or to violate any duty of candor or other fiduciary duty to the
Bankruptcy Court or its stakeholders.

ARTICLE VI

COVENANTS AND AGREEMENTS

6.1 Conduct of Business of Sellers. Until the earlier of the termination of this
Agreement and the Closing, except (w) for any limitations on operations imposed
by the Bankruptcy Court or the Bankruptcy Code or the DIP Facility, (x) as
required by applicable Law, (y) as otherwise required by the terms of this
Agreement or as set forth on Schedule 6.1 or (z) with the prior written consent
of Purchaser (which consent shall not be unreasonably withheld, conditioned or
delayed), the Sellers shall conduct the Acquired Business only in the Ordinary
Course and shall not:

 

21



--------------------------------------------------------------------------------

(a) terminate (other than by expiration), or amend or modify (other than by
automatic extension or renewal) the terms of any Assigned Contract;

(b) settle or compromise any pending or threatened Action that could give rise
to liabilities that are not Excluded Liabilities;

(c) sell, assign, license, transfer, convey, lease, surrender, relinquish or
otherwise dispose of any of the Acquired Assets, other than (i) sales of
Inventory in the Ordinary Course, (ii) licenses of Intellectual Property granted
on a non-exclusive basis, (iii) the expiration of Intellectual Property at the
end of the governing terms thereof or abandonment or lapse of Company
Intellectual Property that is not material or (iv) pursuant to existing
Contracts;

(d) subject any portion of the Acquired Assets to any Encumbrance, except for
Permitted Encumbrances;

(e) enter into any agreement that limits or restricts the conduct of the
Acquired Business in any location or with any Person;

(f) allow any insurance policies covering the Acquired Assets to lapse unless
replaced with insurance policies providing substantially similar coverage with
respect to the Acquired Assets;

(g) take the actions set forth on Schedule 6.1(g); or

(h) authorize any of, or commit or agree, in writing or otherwise, to take any
of, the foregoing actions.

Nothing contained in this Agreement is intended to give Purchaser or its
Affiliates, directly or indirectly, the right to control or direct the business
of the Sellers prior to the Closing.

6.2 Access to Information.

(a) From the date hereof until the Closing (or the earlier termination of this
Agreement pursuant to Article VIII), the Sellers will (x) provide Purchaser and
its authorized Advisors with reasonable access to, and upon reasonable advance
notice and during regular business hours, furnish reasonably promptly, such
information concerning the Acquired Business, the Acquired Assets and/or the
Assumed Liabilities, including such financial, operating and other data and
information related to the Acquired Business, the Acquired Assets and/or the
Assumed Liabilities, as Purchaser or any of its representatives may reasonably
request and (y) instruct the representatives of the Company and its Subsidiaries
to cooperate to provide the access contemplated by the foregoing clause (x);
provided that (i) such access does not unreasonably interfere with the normal
operations of the Company and its Subsidiaries, (ii) such access will occur in
such a manner as the Company reasonably determines to be appropriate to protect
the confidentiality of the transactions contemplated by this Agreement,
(iii) all requests

 

22



--------------------------------------------------------------------------------

for access will be directed to Ray McKown or such other Person(s) as the Company
may designate in writing from time to time and (iv) nothing herein will require
the Company to provide access to, or to disclose any information to, Purchaser
if such access or disclosure (A) would waive any legal privilege or (B) would be
in violation of applicable Laws or the provisions of any agreement to which the
Company or any of its Subsidiaries is bound or would violate any fiduciary duty;
provided that, in the event that the Company withholds access or information in
reliance on the foregoing clause (A) or (B), the Company shall provide (to the
extent possible without waiving or violating the applicable agreement, legal
privilege or Law) notice to Purchaser that such access or information is being
so withheld and shall use commercially reasonable efforts to provide such access
or information in a way that would not risk waiver of such legal privilege or
applicable Law.

(b) The information provided pursuant to this Section 6.2 will be used solely
for the purpose of effecting the transactions contemplated hereby, and will be
governed by all the terms and conditions of the Confidentiality Agreement, which
Confidentiality Agreement shall not terminate upon the execution of this
Agreement notwithstanding anything to the contrary therein; provided that the
Confidentiality Agreement shall terminate upon the Closing in accordance with
its terms. Purchaser will, and will cause its Advisors to, abide by the terms of
the Confidentiality Agreement with respect to such access and any information
furnished to Purchaser or any of its Advisors. Neither the Company nor any of
Sellers makes any representation or warranty as to the accuracy of any
information, if any, provided pursuant to this Section 6.2, and Purchaser may
not rely on the accuracy of any such information, in each case, other than the
Express Representations.

(c) Without limiting Section 9.3, from and after the Closing for a period of
three (3) years following the Closing Date (or, if later, the closing of the
Bankruptcy Case), Purchaser will provide Sellers and their Advisors with
reasonable access, during normal business hours, and upon reasonable advance
notice, to books and records relating to the Acquired Business, Acquired Assets
and Assumed Liabilities with respect to periods or occurrences prior to the
Closing Date. Unless otherwise consented to in writing by the Company, Purchaser
will not, for a period of three (3) years following the Closing Date, destroy,
alter or otherwise dispose of any such books and records without first offering
to surrender to the Company such books and records or any portion thereof that
Purchaser may intend to destroy, alter or dispose of. From and after the
Closing, Purchaser will, and will cause its employees to provide Sellers with
reasonable assistance, support and cooperation with Sellers’ wind-down and
related activities (e.g., helping to locate documents or information related to
preparation of Tax Returns or prosecution); provided that any out-of-pocket cost
and expense incurred by Purchaser as a result of providing such assistance,
support and cooperation shall be at the sole cost and expense of Sellers;
provided further that Purchaser shall inform Sellers of, and obtain Sellers’
written consent prior to incurring, any such cost and expense and, in the
absence of the receipt of such prior written consent from Sellers, shall not be
deemed to have breached its obligation under this sentence solely by virtue of
not having provided the requested assistance, support or cooperation to which
Sellers have not consented.

 

23



--------------------------------------------------------------------------------

(d) Purchaser will not, and will not permit any member of the Purchaser Group
to, contact any officer, manager, director, employee, customer, supplier,
lessee, lessor, lender, licensee, licensor, distributor, noteholder or other
material business relation of the Company or its Subsidiaries prior to the
Closing with respect to the Company, its Subsidiaries, their business or the
transactions contemplated by this Agreement without the prior written consent
(which may be via email) of Ray McKown or such other Person(s) as the Company
may designate in writing from time to time. The Company shall use good faith
efforts to introduce Purchaser to third party vendors in respect of the
Company’s loyalty/rewards and credit cards programs.

(e) Without limiting Section 6.2(c), from and after the Closing Date, the
Company shall not and shall cause the other Seller Parties not to, directly or
indirectly, disclose, reveal, divulge or communicate to any Person other than
authorized officers, directors, managers, Advisors and employees of Purchaser or
its Affiliates or use or otherwise exploit for its own benefit or for the
benefit of anyone other than Purchaser or its Affiliates, any Confidential
Information or Trade Secret, in each case which is used exclusively in the
Acquired Business or, if not used exclusively in the Acquired Business, any such
disclosure, revealing, divulgence, or communication shall be only in the
ordinary course of business of the Excluded Business or the Going Out of
Business Sale. The Seller Parties shall not have any obligation to keep
confidential any Confidential Information if and to the extent disclosure
thereof is specifically required by applicable Law. To the extent practical and
legally permissible, the applicable Person shall notify Purchaser of its
intention to make such disclosure and provide a list of the Confidential
Information that such Person intends to disclose prior to making such
disclosure. The Company and its Subsidiaries agree to cooperate with Purchaser
so that Purchaser may seek, at its sole cost and expense, an appropriate
protective order.

6.3 Regulatory Approvals.

(a) The Company will (i) make or cause to be made all filings and submissions
required to be made by the Company or its Subsidiaries under any applicable Laws
for the consummation of the transactions contemplated by this Agreement set
forth on Schedule 6.3, (ii) cooperate with Purchaser in exchanging such
information and providing such assistance as Purchaser may reasonably request in
connection with the foregoing and (iii) (A) supply promptly any additional
information and documentary material that may be requested in connection with
such filings and (B) use reasonable best efforts to take all actions necessary
to obtain all required clearances in connection with such filings.

(b) Purchaser will, and will cause its Affiliates and Advisors to, (i) make or
cause to be made all filings and submissions required to be made by any member
of the Purchaser Group under any applicable Laws for the consummation of the
transactions contemplated by this Agreement, (ii) cooperate with the Company in
exchanging such information and providing such assistance as the Company may
reasonably request in connection with all of the foregoing, and (iii) (A) supply
promptly any additional information and documentary material that may be
requested in connection with such filings and (B) use reasonable best efforts to
take all actions necessary to obtain all required clearances.

 

24



--------------------------------------------------------------------------------

6.4 Reasonable Efforts; Cooperation.

(a) Subject to the other terms of this Agreement provisions hereof, each Party
shall, and shall cause its Advisors to, use its reasonable best efforts to
perform its obligations hereunder and to take, or cause to be taken, and do, or
cause to be done, all things necessary under applicable Law to cause the
transactions contemplated herein to be effected as soon as practicable, but in
any event on or prior to the Outside Date, in accordance with the terms hereof
and to cooperate with each other Party and its Advisors in connection with any
step required to be taken as a part of its obligations hereunder. The
“reasonable best efforts” of the Company or Purchaser will not, except as
expressly required hereunder, require the Company, Purchaser or any of their
respective Subsidiaries, Affiliates or Advisors to expend any money, to remedy
any breach of any representation or warranty, to commence any Action, to waive
or surrender any right, to modify any Contract or to waive or forego any right,
remedy or condition hereunder.

(b) The obligations of the Company pursuant to this Agreement, including this
Section 6.4, shall be subject to any Orders entered, or approvals or
authorizations granted or required, by or under the Bankruptcy Court or the
Bankruptcy Code (including in connection with the Bankruptcy Case), the DIP
Facility, and each of Sellers’ obligations as a debtor-in-possession to comply
with any Order of the Bankruptcy Court (including the Bidding Procedures Order
and the Sale Order) and Sellers’ duty to seek and obtain the highest or
otherwise best price for the Acquired Assets as required by the Bankruptcy Code.

6.5 Notification of Certain Matters.

(a) The Company will promptly notify Purchaser of: (i) any notice or other
communication from any Person alleging that the consent of such Person is or may
be required in connection with the transactions contemplated by this Agreement;
(ii) any notice or other communication from any Governmental Body related to or
in connection with the transactions contemplated by this Agreement; and
(iii) promptly upon discovery thereof, any variances from, or the existence or
occurrence of any event, fact or circumstance arising after the execution of
this Agreement that would reasonably be expected to cause, any of the
representations and warranties contained in Article III to be untrue or
inaccurate such that the condition set forth in Section 7.2(b) not to be
satisfied. If the subject matter of any such notification required by the
previous sentence requires any change in the Schedules, the Company shall
deliver to Purchaser prior to the Closing a supplement to such Schedule (the
“Updated Schedules”) with such change; provided that in no event will any
Updated Schedule serve to amend, supplement or modify the Schedules for purposes
of Section 7.2(b); provided further that if the Closing occurs, the Updated
Schedules will be considered and deemed to be part of the Schedules for all
purposes under this Agreement, and each reference in this Agreement to a
particular Schedule will mean such Schedule in, or as updated by, the Updated
Schedules.

(b) Purchaser will promptly notify the Company of: (i) any notice or other
communication from any Person alleging that the consent of such Person is or may
be required in connection with the transactions contemplated by this Agreement;
(ii) any notice or other communication from any Governmental Body related to or
in connection with the transactions contemplated by this Agreement; (iii) any
Actions relating to or involving or otherwise affecting Purchaser or its
Affiliates that, if pending on the date of this Agreement, would have been
required to have been disclosed pursuant to Section 4.6 or that relate to the
transactions contemplated by this Agreement; and (iv) any breach or inaccuracy
of any representation or warranty contained in this Agreement at any time during
the term hereof that could reasonably be expected to cause the conditions set
forth in Article VII not to be satisfied; provided that the delivery of any
notice pursuant to this Section 6.5(a) will not limit the remedies available to
Sellers under or with respect to this Agreement.

 

25



--------------------------------------------------------------------------------

6.6 Further Assurances. From time to time, as and when requested by any Party
and at such requesting Party’s expense, any other Party will execute and
deliver, or cause to be executed and delivered, all such documents and
instruments and will take, or cause to be taken, all such further or other
actions as such requesting Party may reasonably deem necessary or desirable to
evidence and effectuate the transactions contemplated by this Agreement. In
addition, at no cost to Purchaser, Seller shall deliver the Acquired Assets set
forth on Schedule 6.6 to Purchaser not later than twenty (20) Business Days
after the Closing Date (the “Transition Period”).

6.7 Insurance Matters. Purchaser acknowledges that, upon Closing, all
nontransferable insurance coverage provided in relation to Sellers and the
Acquired Assets that is maintained by any Seller or its Affiliates (whether such
policies are maintained with third party insurers or with such Seller or its
Affiliates) shall cease to provide any coverage to Purchaser and the Acquired
Assets and no further coverage shall be available to Purchaser or the Acquired
Assets under any such policies.

6.8 Receipt of Misdirected Assets. From and after the Closing, if any Seller or
any of its respective Affiliates receives any right, property or asset that is
an Acquired Asset, the applicable Seller shall promptly transfer or cause such
of its Affiliates to transfer such right, property or asset (and shall promptly
endorse and deliver any such asset that is received in the form of cash, checks
or other documents) to Purchaser, and such asset will be deemed the property of
Purchaser held in trust by such Seller for Purchaser until so transferred. From
and after the Closing, if Purchaser or any of its Affiliates receives any right,
property or asset that is an Excluded Asset, Purchaser shall promptly transfer
or cause such of its Affiliates to transfer such asset (and shall promptly
endorse and deliver any such right, property or asset that is received in the
form of cash, checks, or other documents) to the Company, and such right,
property or asset will be deemed the property of the Company held in trust by
Purchaser for the Company until so transferred.

6.9 Acknowledgment by Purchaser.

(a) Each of Purchaser and Guarantor acknowledges and agrees, on its own behalf
and on behalf of the Purchaser Group, that it has conducted to its full
satisfaction an independent investigation and verification of the business,
financial condition, results of operations, assets, Liabilities, properties,
Contracts and prospects of the Company and its Subsidiaries and the Acquired
Assets and the Assumed Liabilities, and, in making its determination to proceed
with the transactions contemplated by this Agreement, Purchaser, Guarantor and
the Purchaser Group have relied solely on the results of the Purchaser Group’s
own independent investigation and verification and have not relied on, are not
relying on, and will not rely on, any information, statements, disclosures,
documents, projections, forecasts or other material made available to Purchaser,
Guarantor or any of its Affiliates or Advisors in the Dataroom, the Information
Presentation, or the Projections or any information, statements, disclosures or
materials, in each case, whether written or oral, made or provided by, or as
part of, any of the foregoing or any other Seller Party, or any failure of any
of the foregoing to disclose

 

26



--------------------------------------------------------------------------------

or contain any information, except to the extent expressly set forth in the
Express Representations (it being understood that Purchaser, Guarantor and the
Purchaser Group have relied only on the Express Representations). Each of
Purchaser and Guarantor acknowledges and agrees, on its own behalf and on behalf
of the Purchaser Group, that (i) the Express Representations are the sole and
exclusive representations, warranties and statements of any kind made to
Purchaser, Guarantor or any member of the Purchaser Group and on which
Purchaser, Guarantor or any member of the Purchaser Group may rely in connection
with the transactions contemplated by this Agreement; and (ii) (other than
solely to the extent expressly set forth in the Express Representations) all
other representations, warranties and statements of any kind or nature expressed
or implied, whether in written, electronic or oral form, including (1) with
respect to the completeness or accuracy of, or any omission to state or to
disclose, any information including in the Dataroom, Information Presentation,
Projections, meetings, calls or correspondence with management of the Company
and its Subsidiaries, any of the Seller Parties or any other Person on behalf of
the Company, its Subsidiaries or any of the Seller Parties or any of their
respective Affiliates or Advisors and (2) the historical, current or future
business, financial condition, results of operations, assets, Liabilities,
properties, contracts, or prospects of the Company or any of its Subsidiaries,
or the quality, quantity or condition of the Company’s or its Subsidiaries’
assets, in each case, are specifically disclaimed by the Company, on its behalf
and on behalf of the Seller Parties, and each Seller. Each of Purchaser and
Guarantor, on its own behalf and on behalf of the Purchaser Group: (x) disclaims
reliance on the items in clause (ii) in the immediately preceding sentence and
(y) acknowledges and agrees that it has relied on, is relying on and will rely
on only the items in clause (i) in the immediately preceding sentence. Without
limiting the generality of the foregoing, each of Purchaser and Guarantor
acknowledges and agrees, on its own behalf and on behalf of the Purchaser Group,
that neither the Company, nor any other Person (including the Seller Parties),
has made, is making or is authorized to make, and each of Purchaser and
Guarantor, on its own behalf and on behalf of the Purchaser Group, hereby
waives, all rights and claims it or they may have against any Seller Party with
respect to the accuracy of, any omission or concealment of, or any misstatement
with respect to, (A) any potentially material information regarding the Company,
its Subsidiaries or any of their respective assets (including the Acquired
Assets), Liabilities (including the Assumed Liabilities) or operations and
(B) any warranty or representation (whether in written, electronic or oral
form), express or implied, as to the quality, merchantability, fitness for a
particular purpose, or condition of the Company’s or its Subsidiaries’ business,
operations, assets, Liabilities, prospects or any portion thereof, except, in
each case, solely to the extent expressly set forth in the Express
Representations.

(b) Without limiting the generality of the foregoing, in connection with the
investigation by the Purchaser Group of the Company and its Subsidiaries,
Purchaser, Guarantor and the members of the Purchaser Group, and the Advisors of
each of the foregoing, have received or may receive, from or on behalf of the
Company, certain projections, forward-looking statements and other forecasts
(whether in written, electronic, or oral form, and including in the Information
Presentation, Dataroom, management meetings, etc.) (collectively,
“Projections”). Each of Purchaser and Guarantor acknowledges and agrees, on its
own behalf and on behalf of the Purchaser Group, that (i) such Projections are
being provided solely for the convenience of Purchaser and Guarantor to
facilitate its own independent investigation of the Company and its
Subsidiaries, (ii) there are uncertainties inherent in attempting to make such
Projections, (iii) each of Purchaser and Guarantor is familiar with such
uncertainties, and (iv) each of Purchaser and Guarantor is taking full
responsibility for making their own evaluation of the adequacy and accuracy of
all Projections (including the reasonableness of the assumptions underlying such
Projections).

 

27



--------------------------------------------------------------------------------

(c) Each of Purchaser and Guarantor acknowledges and agrees, on its own behalf
and on behalf of the Purchaser Group, that it will not assert, institute, or
maintain, and will cause each member of the Purchaser Group not to assert,
institute or maintain, any Action that makes any claim contrary to the
agreements and covenants set forth in this Section 6.9, including any such
Action with respect to the distribution to Purchaser, Guarantor or any member of
the Purchaser Group, or Purchaser’s, Guarantor’s or any member of the Purchaser
Group’s use, of the information, statements, disclosures or materials in the
Information Presentation, the Dataroom or Projections or any other information,
statements, disclosures, or materials, in each case whether written or oral,
provided by them or any other Seller Party or any failure of any of the
foregoing to disclose any information.

(d) Each of Purchaser and Guarantor acknowledges and agrees, on its own behalf
and on behalf of the Purchaser Group, that the covenants and agreements
contained in this Section 6.9 (i) require performance after the Closing to the
maximum extent permitted by applicable Law and will survive the Closing for five
(5) years; and (ii) are an integral part of the transactions contemplated by
this Agreement and that, without these agreements set forth in this Section 6.9,
Sellers would not enter into this Agreement.

(e) Nothing in this Section 6.9, however, shall relieve the Seller Parties from
any Liability on account of Fraud.

6.10 IP License Back. From and after the Closing Date, Purchaser hereby grants
to each Seller and its respective Affiliates (collectively “GOB Licensees”) a
limited, non-exclusive, royalty-free, fully paid-up, worldwide, irrevocable
right and license to use (and to permit the Consultants to use) (i) the
Transferred Trademarks set forth on Schedule 6.10(i) (the “GOB Trademarks”)
solely as such GOB Trademarks have been used on or in connection with physical
store locations, products, promotions and advertisements (including promotional
materials) and the Excluded Business of the GOB Licensees, in each case solely
(a) in connection with the sale of existing inventory of the Excluded Business
(and any other products permitted by the Bankruptcy Court to be sold by the GOB
Licensees or Consultants, including Additional Consultant Goods (as defined in
the GOB Sale Order)) at the existing brick and mortar locations in the wind-down
plan of Sellers’ estates as administered by or on behalf of Gordon Brothers and
the GOB Licensees or (b) as such trademarks have historically used by the
Sellers and other GOB Licensees or as retailer trademarks are customarily used
in connection with going out of business sales of the type envisioned by this
Agreement (clauses (a) and (b), the “Going Out of Business Sale”), or (ii) the
Transferred Trademarks set forth on Schedule 6.10(ii) in connection with the
(a) continued operation of the Sellers’ and their respective Affiliates in
furtherance of the Going Out of Business Sale and (b) the wind-down of the
Sellers and their respective Affiliates (provided that such wind-down shall,
following the GOB Period, exclude any sale, promotion, or commercialization of
any consumer products or product inventory), but may include the sale of
non-product assets (e.g., equipment, machinery, fixtures, etc.) (this clause
(ii), the “Wind-Down”)). Such license (I) with respect to the Going Out of
Business Sale, will terminate upon the date which is the earlier of the
conclusion of the Going

 

28



--------------------------------------------------------------------------------

Out of Business Sale or October 31, 2020 (the period of time from the Closing
until such date, the “GOB Period”) and (II) with respect to the Wind-Down, will
terminate December 31, 2020 (the period of time from the Closing until such
date, the “Wind-Down Period”); provided however, that subject to Section 6.15,
no GOB Licensee, nor the Company or any of its Subsidiaries, shall (a) take any
action that would impair in any material respect the value of or goodwill
associated with the any of the Transferred Trademarks, or (b) apply the GOB
Trademarks to any product or any other materials for the sale, promotion, or
commercialization of any retail store or consumer product (including promotional
materials) unrelated to the Going Out of Business Sale (unless approved by
Purchaser) or use the GOB Trademarks in connection with any location that was
not existing as of the Closing. Each of the GOB Licensees acknowledges and
agrees that, as of the Closing, the GOB Trademarks shall be the exclusive
property of the Purchaser (subject to the rights of the GOB Licensees pursuant
to Sections 6.10-6.16), and that any and all goodwill arising in connection with
the use of the GOB Trademarks inures solely to Purchaser. The GOB Licensees
shall use the GOB Trademarks in accordance with quality control requirements
regarding the character and quality of the goods, services and promotional
materials provided in association with the GOB Trademarks, and such quality
control obligations shall be deemed to be met so long as the goods, services and
promotional materials provided in association with the GOB Trademarks are of a
character and quality substantially equivalent to or better than the quality of
those provided by the Company and its Subsidiaries in the twelve (12) month
period prior to the Closing or not of a character or quality that would impair
in any material respect the value of or goodwill associated with the applicable
GOB Trademark. At the end of the GOB Period, the license to the GOB Trademarks
with respect to the Going Out of Business Sale shall terminate, and each of the
GOB Licensees shall cease, and each shall cause all others operating under or
pursuant to any license of the GOB Trademarks granted in this Section 6.10, to
cease all usage of the GOB Trademarks with respect to the Going Out of Business
Sale. At the end of the Wind-Down Period, the license to the GOB Trademarks with
respect to the Wind-Down shall terminate, and each of the GOB Licensees shall
cease, and cause all others operating under or pursuant to any license of the
GOB Trademarks granted in this Section 6.10 to cease, all usage of the GOB
Trademarks with respect to the Wind-Down. For purposes hereof, “Consultants”
means (i) the Consultant (as defined in the ORDER (I) AUTHORIZING THE DEBTORS TO
WIND-DOWN OPERATIONS, (II) AUTHORIZING THE DEBTORS TO CONDUCT STORE CLOSING, AND
(III) GRANTING RELATED RELIEF [Docket 744], and (ii) the GOB Licensees’ and the
Consultant’s respective Affiliates, service providers, vendors and platforms, in
each case solely in support of the Going Out of Business Sale and subject to the
limits of this Agreement.

6.11 Going Out of Business Sale Domain Name and Subdomain Support and
Preservation. In conjunction with the Going Out of Business Sale and the
Wind-Down and the rights and licenses granted in Sections 6.10-6.16, (i) during
the GOB Period and Wind-Down Period, and terminating at the conclusion of the
Wind-Down Period, Purchaser shall not (and shall not permit any Person to) sell,
assign, license, transfer, convey, lease, surrender, relinquish, abandon, let
lapse, fail to maintain or otherwise dispose of, the Internet domain names and
subdomains set forth on Schedule 6.11(i) (the “GOB Domains”); (ii) during the
Transition Period, and terminating at the conclusion of the Transition Period,
Purchaser shall not (and shall not permit any Person to) modify any DNS records
(including MX records, CPART records, CNAME records, A records, or TXT records)
relating to, referencing, or with respect to any of the GOB Domains and, at the
conclusion of the Transition Period, (x) Purchaser shall be entitled

 

29



--------------------------------------------------------------------------------

to redirect the DNS (including MX records, CPART records, CNAME records, A
records, or TXT records) relating to, referencing, or with respect to any of the
GOB Domains to sites maintained by Purchaser (and away from the sites used by
Sellers at the time of the Closing), provided that the new sites shall maintain
the GOB banner and GOB store finder as provided herein and otherwise comply with
the requirements of this Agreement, and (y) Company shall not prohibit Purchaser
from conducting ecommerce sales on the GOB Domains; (iii) during the Wind-Down
Period, and terminating at the conclusion of the Wind-Down Period, Purchaser
shall not (and shall not permit any Person to) sell, assign, license, transfer,
convey, lease, surrender, relinquish, abandon, let lapse, fail to maintain or
otherwise dispose of, the Internet subdomains set forth on Schedule 6.11(iii)
(the “Seller Subdomains”) or modify any DNS records (including MX records, CPART
records, CNAME records, A records, or TXT records) relating to, referencing, or
with respect to any of the Seller Subdomains; (iv) during the GOB Period and
Wind-Down Period, and terminating at the conclusion of the Wind-Down Period, the
GOB Licensees shall have the non-exclusive right to use the GOB Domains as an
internal network domain and the non-exclusive right to use the GOB Domains as
part of any email address, and Company shall use such email addresses for
internal communications and external communications (but excluding for marketing
or sales offers or campaigns and/or promotional emails), and Purchaser may use
the GOB Domains as part of an email address except for email addresses notified
by the Company to Purchaser prior to Closing; and (v) during the GOB Period and
terminating at the conclusion of the GOB Period, on the landing page on each
website located on the GOB Domains (a) a full width banner of 250 pixels height
(and a corresponding proportional height for mobile applications) shall be
posted in the most prominent location at the top of the initial and main page of
the website at the domain address for such GOB Domains, (b) a similar banners or
link, as applicable, on the initial and main page of the GOB Social Media
Accounts (as described in Schedule 6.12), in each case of (a) and (b), which
banner or link will include a link to a “Store Finder” that will enable visitors
to search by zip code and find their desired location of the Going Out of
Business Sale during the GOB Period, and with a “look and feel” and other
content, in all cases as reasonably directed by Purchaser, provided such “look
and feel” and other content are consistent with those historically used by the
Sellers and other GOB Licensees or customarily used in connection with going out
of business sales of the type envisioned by this Agreement and (c) a separate
webpage containing such “Store Finder” and with a “look and feel” and content
(including discount information), in all cases as reasonably directed by
Purchaser or its designee. Purchaser shall cause to be promptly made such
modifications reasonably requested by the Company or its designee to the banners
and “Store Finder” in connection the Going Out of Business Sale during the GOB
Period, provided that Purchaser shall not be required to modify each of such
banners and “Store Finder” more often than one (1) time per week. All GOB
related banners, and the “Store Finder,” will be deleted from the GOB Domains
and GOB Social Media Accounts at the end of the GOB Period.

6.12 Going Out of Business Sale Social Media Accounts Support and Preservation.
In conjunction with the Going Out of Business Sale during the GOB Period and the
licenses and rights granted in Sections 6.10-6.16, Purchaser: (i) hereby grants
to the Company and its Subsidiaries (and their designees) during the GOB Period
the non-exclusive right to post to each of the Social Media Accounts set forth
on Schedule 6.12 (the “GOB Social Media Accounts”) and the SMS short code set
forth on Schedule 6.12 (the “GOB Short Code”), content associated with the Going
Out of Business Sale during the GOB Period and Purchaser shall, at the Closing,
provide the Company (or its designee) with access (including usernames and
passwords and the

 

30



--------------------------------------------------------------------------------

use of any other tools or platforms utilized by Purchaser or its Affiliates) to
such GOB Social Media Accounts sufficient to permit them to so post or send
content, and cooperation and assistance with respect thereto; (ii) shall not
(and shall not permit any Person to) sell, assign, license, transfer, convey,
lease, surrender, relinquish, abandon, let lapse, fail to maintain or otherwise
dispose of, during the GOB Period, any GOB Social Media Accounts or GOB Short
Code; and (iii) shall not permit any Person other than the GOB Licensees, the
Consultants or the Purchaser to post content to the GOB Social Media Accounts,
and shall comply with the obligations and restrictions on Schedule 6.12 in
connection with the GOB Social Media Accounts during the GOB Period. In
addition, at Company’s request and direction, Purchasers shall purchase for the
Company and place ads using the GOB Social Media Accounts, subject to Company’s
payment in advance of any related costs.

6.13 Wind-Down Use of The Customer Data, User Data, and PI Databases. In support
of the Going Out of Business Sale, and only during the GOB Period and in
conjunction with the licenses and rights licenses granted in Sections 6.10-6.16,
Purchaser hereby grants the Company and its Subsidiaries (and their designees)
during the GOB Period the right to send up to seven (7) emails per week and
(pursuant to Section 6.12) up to two (2) text messages on the GOB Short Code per
week, using (and per Person in) the Customer Data, User Data, and PI Databases
included in the Acquired Assets (the “Lists”), subject to any opt-out decisions
of any customer or target of any such communications and other legal
requirements applicable to the Company and its Subsidiaries. The Company may,
during the GOB Period, maintain control of a copy of the Lists to send such
emails and texts. Purchaser shall not (and not permit any Person to) interfere
with the rights granted hereunder, provided such emails and text messages
consistent with communications historically made by the Sellers and other GOB
Licensees or customarily used in connection with going out of business sales of
the type envisioned by this Agreement. Purchaser shall, during the GOB Period,
cooperate with Company and refrain from, sending more than three (3) emails per
week and two (2) text messages per week, using (and per Person in) the Lists,
including to promote Pier1.com, subject to any opt-out decisions of any customer
or target of any such communications and other legal requirements applicable to
Purchaser. Each Party acknowledges and agrees that it is in the best interest of
the Purchaser and the Company that the GOB Trademarks be used in connection with
the promotion and advertisement of both Pier1.com and the Going Out of Business
Sale as historically used by the Sellers and other GOB Licensees or as retailer
trademarks have been customarily used in connection with going out of business
sales of the type envisioned by this Agreement, to enhance the value and
awareness of the GOB Trademarks. For the avoidance of doubt, an email or text
message, as referred to in this Section 6.13, means a substantially similar
email or text message sent (including in batches) to some or all of the Persons
in the Lists (and not one email to one Person). Each of Purchaser and the
Company shall, during the GOB Period, (i) before the end of each day,
electronically send to the other a file containing the List user ID of any
Person who has “opted out” during such day, and (ii) thereafter refrain from
sending any emails to the email address associated with such user IDs. Purchaser
and Company shall, prior to Closing, agree to the manner in which they will
exchange such user IDs. Company shall, at the Closing, provide the Purchaser
with access (including usernames and passwords and the use of any other tools or
platforms utilized by the Company) sufficient to permit them to send text
messages using the GOB Short Code, and cooperation and assistance with respect
thereto, and the Purchaser shall be responsible and liable for all texts that it
sends pursuant to this Agreement and shall indemnify and hold harmless the GOB
Licensees for any third party claims arising out of or related to any such
texts.

 

31



--------------------------------------------------------------------------------

6.14 Stop-Gap Licenses. Subject to the other rights and limited license granted
in Sections 6.10-6.16, from and after the Closing Date, Purchaser hereby grants
to the GOB Licensees and the Consultants as part of the Going Out Of Business
Sale, and the GOB Licensees as part of the Wind-Down, a limited, non-exclusive,
royalty-free, fully paid-up, irrevocable license to the Intellectual Property
included in the Acquired Assets (other than with respect to Intellectual
Property referenced in clauses (ii), (iv), or (viii) of the definition of
Intellectual Property and excluding any use of the Lists except to the extent
(with prior notice to Purchaser the extent reasonably practicable) required or
requested by a Governmental Body or applicable Law) and used in the operation of
the GOB Licensees as of the Closing, solely in connection with the Going Out Of
Business Sale until the end of the GOB Period and, and solely in connection with
the Wind-Down until the end of the Wind-Down Period.

6.15 Messaging; Cooperation; Character; Encumbrance.

(a) Purchaser shall not (and shall not permit any other Person to) issue any
press release or other public statement that states, or could reasonably be
construed by a reasonable consumer to mean, that any GOB Licensee is no longer
conducting “going out of business” or “store closing” sales at their stores, or
otherwise interfere with or undermine any promotion that states that any GOB
Licensee is conducting “going out of business” or “store closing” sales at their
stores. Upon the Company’s request, Purchaser shall reasonably cooperate and
assist GOB Licensees and the Consultants in connection with the implementation
and execution of their advertising program with respect to the Going Out of
Business Sale, provided that any out of pocket costs of Purchaser shall be borne
by the Sellers.

(b) For purposes of this Article 6, and anything herein to the contrary
notwithstanding, association of a GOB Trademark with the Bankruptcy Case, Going
Out of Business Sale, or Wind-Down as historically used by the Sellers and other
GOB Licensees or as retailer trademarks have been customarily used in connection
with going out of business sales of the type envisioned by this Agreement shall
not be considered to be an impairment to the value or goodwill thereof, and the
use of a GOB Trademark for the Going Out of Business Sale or Wind-Down as
historically used by the Sellers and other GOB Licensees or as retailer
trademarks have been customarily used in connection with going out of business
sales of the type envisioned by this Agreement shall not be considered to be of
a different character than the character of the use of such GOB Trademark prior
to the Closing.

(c) Notwithstanding anything to the contrary contained herein, Seller and its
Affiliates (i) shall, in addition to the rights granted in Sections 6.10-6.15,
have the right to continue to grant the rights and licenses previously granted
pursuant to each agreement set forth on Schedule 6.15(c), provided that Seller
shall not amend any such agreement to the extent such amendment would be adverse
to the Transferred Trademarks, or take any action to lower the quality standards
applicable to, or extend the scope or duration of, any such agreement; and
(ii) shall have no obligation to cease use of (or cause others to cease use of)
GOB Trademarks for fair use, for any necessary governmental filings, or in a
manner not constituting trademark infringement or dilution.

 

32



--------------------------------------------------------------------------------

6.16 Data Use Requirements. Prior to or at, and effective as of, the Closing
Date, Purchaser shall update its privacy policy (including with respect to the
GOB Domains and GOB Short Code to permit the activities contemplated in
Section 6.13, which shall include updating such privacy policy to permit (i) the
GOB Licensees and Consultants to assist Purchaser in e-commence operations,
manage a database of customer information, hosting the sites at the GOB Domains,
send special offers or perform other administrative services, and conduct other
services design to assist in maximizing business potential, (ii) the disclosure
and transfer of Personal Information to a subsequent owner, co-owner or operator
of any site (including social media accounts or SMS short codes) or retail store
branded with or operated using a Transferred Trademark or other Acquired Asset.

6.17 Purchaser Parent Guaranty. Guarantor, the majority parent owner of
Purchaser, guarantees absolutely and unconditionally to Sellers (a) the due and
punctual performance, when and as due, of all obligations, covenants and
agreements of Purchaser arising under or pursuant to this Agreement (including,
for the avoidance of doubt, the punctual payment of all sums, if any, now and
hereafter owed by Purchaser hereunder) and (b) the accuracy of Purchaser’s
representations and warranties set forth herein. Guarantor hereby makes the
representations and warranties set forth in Sections 4.1, 4.2, 4.3, 4.8 and 4.9
as to itself, and such representations and warranties shall apply mutatis
mutandis as if the Guarantor were substituted for Purchaser therein.

ARTICLE VII

CONDITIONS TO CLOSING

7.1 Conditions Precedent to the Obligations of Purchaser and Sellers. The
respective obligations of each Party to this Agreement to consummate the
transactions contemplated by this Agreement are subject to the satisfaction (or
to the extent permitted by Law, written waiver by each of Sellers and Purchaser)
on or prior to the Closing Date, of each of the following conditions:

(a) no court or other Governmental Body has issued, enacted, entered,
promulgated or enforced any Law or Order (that is final and non-appealable and
that has not been vacated, withdrawn or overturned) restraining, enjoining or
otherwise prohibiting the transactions contemplated by this Agreement; and

(b) the Bankruptcy Court shall have entered the Sale Order.

7.2 Conditions Precedent to the Obligations of Purchaser. The obligations of
Purchaser to consummate the transactions contemplated by this Agreement are
subject to the satisfaction (or to the extent permitted by Law, written waiver
by Purchaser in its sole discretion), on or prior to the Closing Date, of each
of the following conditions:

(a) Sellers shall have delivered to Purchaser a certified copy of the Sale
Order;

 

33



--------------------------------------------------------------------------------

(b) the representations and warranties made by Sellers in Article III shall be
true and correct as of the Closing Date (disregarding all qualifications or
limitations as to “materiality” or “Material Adverse Effect” (other than the use
of “Material Adverse Effect” in Section 3.14(b) therein) and words of similar
import set forth therein), as though such representations and warranties had
been made on and as of the Closing Date (except that representations and
warranties that are made as of a specified date need be true and correct only as
of such date), except where the failure of such representations or warranties to
be so true and correct has not had, and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; provided that
the representations set forth in (x) Sections 3.1, 3.2, 3.4 and 3.11 will be
true and correct in all respects, except for de minimis matters;

(c) Sellers shall have performed or caused to be performed, in all material
respects, all of the obligations and covenants required by this Agreement to be
performed by Sellers by the Closing;

(d) since the date hereof, no Material Adverse Effect shall have occurred;

(e) the e-commerce going-out-of-business sales shall have been completed; and

(f) Sellers shall have delivered, or caused to be delivered, to Purchaser all of
the items set forth in Section 2.4.

7.3 Conditions Precedent to the Obligations of Sellers. The obligations of
Sellers to consummate the transactions contemplated by this Agreement are
subject to the satisfaction (or to the extent permitted by Law, written waiver
by Sellers in their sole discretion), on or prior to the Closing Date, of each
of the following conditions:

(a) the representations and warranties made by Purchaser in Article IV shall be
true and correct in all material respects (without giving effect to any
materiality or similar qualification contained therein), in each case as of the
date hereof and as of the Closing Date, with the same force and effect as though
all such representations and warranties had been made as of the Closing Date
(other than representations and warranties that by their terms address matters
only as of another specified date, which shall be so true and correct only as of
such other specified date), except where the failure of such representations or
warranties to be so true and correct has not had, and would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
Purchaser’s ability to consummate the transactions contemplated hereby;

(b) Purchaser shall have performed or caused to be performed, in all material
respects, all of the obligations and covenants required by this Agreement to be
performed by Purchaser by the Closing; and

(c) Purchaser shall have delivered, or caused to be delivered, to Sellers all of
the items set forth in Section 2.5.

7.4 Waiver of Conditions. Upon the occurrence of the Closing, any condition set
forth in this Article VII that was not satisfied as of the Closing will be
deemed to have been waived for all purposes by the Party having the benefit of
such condition as of and after the Closing. None of Purchaser or Sellers may
rely on the failure of any condition set forth in this Article VII, as
applicable, to be satisfied if such failure was caused by such Party’s failure
to use, as required by this Agreement, its reasonable best efforts to consummate
the transactions contemplated hereby.

 

34



--------------------------------------------------------------------------------

ARTICLE VIII

TERMINATION

8.1 Termination of Agreement. This Agreement may be terminated only in
accordance with this Section 8.1. This Agreement may be terminated at any time
prior to the Closing:

(a) by the mutual written consent of the Company and Purchaser;

(b) by written notice of either Purchaser or the Company, upon the issuance by
any Governmental Body of an Order restraining, enjoining, or otherwise
prohibiting the consummation of the transactions contemplated by this Agreement
or declaring unlawful the transactions contemplated by this Agreement, and such
Order having become final, binding and non-appealable; provided that no
termination may be made by a Party under this Section 8.1(b) if the issuance of
such Order was caused by the breach or action or inaction of such Party;

(c) by written notice of either Purchaser or the Company, if the Closing shall
not have occurred on or before July 31, 2020 (the “Outside Date”); provided that
such Party shall not be permitted to terminate this Agreement pursuant to this
Section 8.1(c) if the failure of the Closing to have occurred by the Outside
Date was caused by the breach or action or inaction of such Party;

(d) by written notice of either Purchaser or the Company, if the Bankruptcy Case
is dismissed or converted to a case or cases under Chapter 7 of the Bankruptcy
Code, or if a trustee or examiner with expanded powers to operate or manage the
financial affairs or reorganization of the Company is appointed in the
Bankruptcy Case;

(e) by written notice from Purchaser to the Company, if Sellers announce any
stand-alone plan of reorganization or liquidation (or support any such plan
filed by any other party), other than a wind-down plan of Sellers’ estates
post-Closing;

(f) by written notice from the Company to Purchaser, upon a breach of any
covenant or agreement on the part of Purchaser, or if any representation or
warranty of Purchaser will have become untrue, in each case, such that the
conditions set forth in Section 7.3(a) or 7.3(b) would not be satisfied,
including a breach of Purchaser’s obligation to consummate the Closing; provided
that (i) if such breach is curable by Purchaser then the Company may not
terminate this Agreement under this Section 8.1(f) unless such breach has not
been cured by the date which is the earlier of (A) two (2) Business Days prior
to the Outside Date and (B) thirty (30) days after the Company notifies
Purchaser of such breach and (ii) the right to terminate this Agreement pursuant
to this Section 8.1(f) will not be available to the Company at any time that the
Company is in material breach of, any covenant, representation or warranty
hereunder;

 

35



--------------------------------------------------------------------------------

(g) by written notice from Purchaser to the Company, upon a breach of any
covenant or agreement on the part of any Seller, or if any representation or
warranty of any Seller will have become untrue, in each case, such that the
conditions set forth in Section 7.2(b) or 7.2(c); provided that (i) if such
breach is curable by such Seller then Purchaser may not terminate this Agreement
under this Section 8.1(g) unless such breach has not been cured by the date
which is the earlier of (A) two (2) Business Days prior to the Outside Date and
(B) thirty (30) days after Purchaser notifies the Company of such breach and
(ii) the right to terminate this Agreement pursuant to this Section 8.1(g) will
not be available to Purchaser at any time that Purchaser is in material breach
of, any covenant, representation or warranty hereunder;

(h) by written notice from the Company to Purchaser, if all of the conditions
set forth in Sections 7.1 and 7.2 have been satisfied (other than conditions
that by their nature are to be satisfied at the Closing, but subject to the
satisfaction or waiver of such conditions at the Closing) or waived and
Purchaser fails to complete the Closing at the time required by Section 2.3;

(i) by written notice from the Company to Purchaser, if any Seller or the board
of directors (or similar governing body) of any Seller determines that
proceeding with the transactions contemplated by this Agreement or failing to
terminate this Agreement would be inconsistent with its or such Person’s or
body’s fiduciary duties;

(j) by written notice of either Purchaser or the Company, if (i) any Seller
enters into one or more Alternative Transactions with one or more Persons other
than Purchaser or the Successful Bidder or the Backup Bidder at the Auction or
(ii) the Bankruptcy Court approves an Alternative Transaction other than with
the Successful Bidder or the Backup Bidder; or

(k) by written notice from Purchaser to the Company, if Purchaser is not the
Successful Bidder or the Backup Bidder at the Auction.

8.2 Effect of Termination. In the event of termination of this Agreement
pursuant to Section 8.1, this Agreement shall forthwith become void and there
shall be no liability on the part of any Party or any of its partners, officers,
directors or shareholders; provided that Section 2.2, this Section 8.2, and
Article X shall survive any such termination. The Parties agree that if this
Agreement is terminated in circumstances under which the Expense Reimbursement
and/or Break Up Fee is payable, Purchaser’s receipt of the Expense Reimbursement
and/or the Break Up Fee in accordance with this Agreement shall be the sole and
exclusive remedy of Purchaser against Sellers and any of their respective
Affiliates for any Liability, damage or other loss suffered as a result of any
breach of any representation, warranty, covenant or agreement in this Agreement
or the failure of the transactions contemplated hereby to be consummated, and
upon payment of such amounts, none of Sellers nor any of their respective
Affiliates shall have any further monetary Liability relating to or arising out
of this Agreement or the transactions contemplated by this Agreement.

 

36



--------------------------------------------------------------------------------

ARTICLE IX

TAXES

9.1 Transfer Taxes. Any sales, use, purchase, transfer, franchise, deed, fixed
asset, stamp, documentary stamp, use, or other Taxes and recording charges
payable by reason of the sale of the Acquired Assets or the assumption of the
Assumed Liabilities under this Agreement or the transactions contemplated hereby
(the “Transfer Taxes”) shall be borne and timely paid by Purchaser, and
Purchaser shall timely file all Tax Returns related to any Transfer Taxes.
Sellers and Purchaser shall use commercially reasonable efforts and cooperate in
good faith to exempt all such transactions from any Transfer Taxes to the extent
allowed under applicable Law.

9.2 Allocation of Purchase Price. For U.S. federal and applicable state and
local income Tax purposes, Purchaser, Sellers, and their respective Affiliates
shall allocate the Purchase Price (and any Assumed Liabilities or other items
treated as part of the purchase price for applicable income Tax purposes) first
among the Sellers in accordance with the Acquired Assets being sold by each
Seller, and then such amounts shall be further fallocated among the Acquired
Assets sold by each Seller. As soon as commercially practicable, but no later
than forty-five (45) days following the determination of the final Purchase
Price, Purchaser shall provide a proposed allocation to Sellers setting forth
the allocation of the Purchase Price (and other amounts treated as Purchase
Price for U.S. federal income Tax purposes) among the Acquired Assets (the
“Allocation”). If Sellers deliver a written objection within thirty (30) days
after receipt of the draft Allocation proposed by Purchaser, then Purchaser and
Sellers shall negotiate in good faith to resolve any such objection, and, if
Sellers and Purchaser cannot resolve such dispute within thirty (30) days of
Purchaser’s receipt of Sellers’ objection, then a nationally recognized
accounting firm mutually acceptable to Purchaser and Sellers shall resolve such
dispute and the resolution of such dispute shall be final and binding on the
Parties. The Parties and their respective Affiliates shall file all Tax Returns
in accordance with such Allocation (as finally determined under this
Section 9.2) and not take any Tax related action inconsistent with the
Allocation, in each case, unless otherwise required by a “determination” within
the meaning of Section 1313(a) of the Code.

9.3 Cooperation. Purchaser and Sellers shall reasonably cooperate, as and to the
extent reasonably requested by the other Party, in connection with the filing of
Tax Returns and any Action, audit, litigation, or other proceeding with respect
to Taxes.

9.4 Tax Apportionment. Any real property, personal property, or similar Taxes
that are applicable to the Acquired Assets, the Business, the Assumed
Liabilities, or the Excluded Liabilities described in clause (i) of the
definition thereof (other than Transfer Taxes) for a taxable period that
includes but does not end on the Closing Date shall be apportioned to the
Pre-Closing Tax Period based on the number of days in the portion of such
taxable period that ends on and includes the Closing Date, divided by the number
of days in the entire taxable period (the “Pre-Closing Apportioned Taxes,” and
the remaining Taxes for such taxable period, the “Post-Closing Apportioned
Taxes”). At least five (5) days prior to the Closing Date, Sellers shall deliver
an estimate (the “Tax Apportionment Estimate”) of the Pre-Closing Apportioned
Taxes and Post-Closing Apportioned Taxes, along with reasonable support
therefore, based on amounts reported on the most recent Tax Returns prepared
and/or filed by Sellers relating to such Taxes.

 

37



--------------------------------------------------------------------------------

The Tax Apportionment Estimate shall be subject to Purchaser’s review and if
Purchaser reasonably disputes any amount therein, the parties shall work in good
faith to resolve such disputes before the Closing. At the Closing, if a positive
number, the Sellers shall pay to the Purchaser an amount (the “Tax Apportionment
Amount”) equal to the difference between: (i) any such Pre-Closing Apportioned
Taxes that are to be payable by the Purchaser, minus (ii) any such Post-Closing
Apportioned Taxes that are to be payable by the Sellers. If the Tax
Apportionment Amount is a negative number, then the Purchaser shall pay to the
Sellers the positive difference at the Closing. In each case, such payments
shall be adjustments to the Closing Date Payment, and for all applicable Tax
purposes, shall be treated as adjustments to the Purchase Price hereunder. Such
payments shall be in full and final satisfaction of any obligations between the
Purchaser and Sellers with respect to Taxes for any Straddle Period (other than
in respect of Transfer Taxes, which shall be governed by Section 9.1), including
in respect of Section 1.3(c) and Section 1.4(i).

9.5 Preparation of Tax Returns and Payment of Taxes.

(a) Except as otherwise provided by Section 9.1, Sellers shall prepare and
timely file (i) all Tax Returns for any Tax period ending on or before the date
hereof and (ii) all income Tax Returns of Sellers. Except to the extent any Tax
reflected on a return required to be prepared and filed by Sellers pursuant to
this Section 9.5 is otherwise reflected as an adjustment to Purchase Price or
constitutes an Assumed Liability, Sellers shall be responsible for paying any
Taxes reflected on any Tax Return that Sellers are obligated to prepare and file
under this Section 9.5(a).

(b) Purchaser shall prepare and timely file all other Tax Returns with respect
to the Acquired Assets that are not addressed by Section 9.5(a). With respect to
any Straddle Period, Purchaser shall prepare such Tax Returns consistent with
past practice, and shall provide Sellers with a draft of such Tax Returns at
least thirty (30) days prior to the filing of any such Tax Return. Purchaser
shall incorporate any changes reasonably requested by Sellers with respect to
such Tax Returns if such Tax Returns could materially and adversely affect the
Sellers or their Affiliates in a Pre-Closing Tax Period. Purchaser shall be
responsible for paying any Taxes reflected on any Tax Return that Purchaser is
obligated to prepare and file under this Section 9.5(b), except to the extent
such Taxes constitute an Excluded Liability.

ARTICLE X

MISCELLANEOUS

10.1 Non-Survival of Representations and Warranties and Certain Covenants;
Certain Waivers. Each of the representations and warranties and the covenants
and agreements (to the extent such covenant or agreement contemplates or
requires performance by such Party prior to the Closing) of the Parties set
forth in this Agreement or in any other document contemplated hereby, or in any
certificate delivered hereunder or thereunder, will terminate effective
immediately as of the Closing such that no claim for breach of any such
representation, warranty, covenant or agreement, detrimental reliance or other
right or remedy (whether in Contract, in tort or at law or in equity) may be
brought with respect thereto after the Closing. Each covenant and agreement that
explicitly contemplates performance after the Closing, will, in each case and to

 

38



--------------------------------------------------------------------------------

such extent, expressly survive the Closing in accordance with its terms, and if
no term is specified, then for five (5) years following the Closing Date, and
nothing in this Section 10.1 will be deemed to limit any rights or remedies of
any Person for breach of any such surviving covenant or agreement. Purchaser and
Sellers Parties acknowledge and agree, on their own behalf and on behalf of the
Purchaser Group or the Seller Parties, as the case may be, that the agreements
contained in this Section 10.1 (a) require performance after the Closing to the
maximum extent permitted by applicable Law and will survive the Closing for
five (5) years; and (b) are an integral part of the transactions contemplated
hereby and that, without the agreements set forth in this Section 10.1, none of
the Parties would enter into this Agreement.

10.2 Expenses. Whether or not the Closing takes place, except as otherwise
provided herein (including, for the avoidance of doubt, Section 8.2), all fees,
costs and expenses (including fees, costs and expenses of Advisors) incurred in
connection with the negotiation of this Agreement and the other agreements
contemplated hereby, the performance of this Agreement and the other agreements
contemplated hereby and the consummation of the transactions contemplated hereby
and thereby will be paid by the Party incurring such fees, costs and expenses;
it being acknowledged and agreed that (a) all Transfer Taxes will be allocated
pursuant to Section 9.1 and (b) all Cure Costs will be allocated pursuant to
Section 5.2.

10.3 Notices. Except as otherwise expressly provided herein, all notices,
demands and other communications to be given or delivered under or by reason of
the provisions of this Agreement will be in writing and will be deemed to have
been given (a) when personally delivered, (b) when transmitted by electronic
mail, (c) the day following the day on which the same has been delivered prepaid
to a reputable national overnight air courier service or (d) the third (3rd)
Business Day following the day on which the same is sent by certified or
registered mail, postage prepaid, in each case, to the respective Party at the
number, electronic mail address or street address, as applicable, set forth
below, or at such other number, electronic mail address or street address as
such Party may specify by written notice to the other Party.

Notices to Purchaser or Guarantor:

Pier 1 Imports Online, Inc.

501 Beale St. PH1D

San Francisco, California 94105

Attn: Alex Mehr, alex@mehr.us

Taino Lopez, tai@tailopezcapital.com

with a copy to (which shall not constitute notice):

Sheppard Mullin Richter & Hampton LLP

333 South Hope Street, 43rd Floor

Los Angeles, California 90071

Facsimile: (213) 443-2708

E-mail: wchuchawat@sheppardmullin.com

Attention: Will Chuchawat

 

39



--------------------------------------------------------------------------------

Notices to Sellers:

Pier 1 Imports, Inc.

PO BOX 961020

Fort Worth, TX 76161

Attention: Ray McKown

Email: grmckown@pier1.com

with a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, Illinois 60654

  Attention:

Steve Toth

Mariska S. Richards

Joshua M. Altman

  Email:

steve.toth@kirkland.com

mariska.richards@kirkland.com

josh.altman@kirkland.com

and

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

  Attention:

Joshua A. Sussberg, P.C.

Emily E. Geier

  Email:

jsussberg@kirkland.com

emily.geier@kirkland.com

10.4 Binding Effect; Assignment. This Agreement shall be binding upon Purchaser,
Guarantor and, subject to the terms of the Bidding Procedures Order (with
respect to the matters covered thereby) and the entry and terms of the Sale
Order, Sellers, and shall inure to the benefit of and be so binding on the
Parties and their respective successors and permitted assigns, including any
trustee or estate representative appointed in the Bankruptcy Case or any
successor Chapter 7 case; provided that neither this Agreement nor any of the
rights or obligations hereunder may be assigned or delegated without the prior
written consent of Purchaser, Guarantor and the Company, and any attempted
assignment or delegation without such prior written consent shall be null and
void; provided further that Purchaser shall be entitled to assign or delegate
this Agreement or all or any part of its rights or obligations hereunder (a) to
any one or more Affiliates of Purchaser, (b) in connection with the sale of all
or any substantial portion of the assets of Purchaser or one or more Affiliates
of Purchaser or (c) for collateral security purposes to any lender providing
financing to Purchaser, provided further that in each case no such assignment
shall relieve Purchaser or Guarantor of any of its obligations hereunder.

 

40



--------------------------------------------------------------------------------

10.5 Amendment and Waiver. Any provision of this Agreement or the Schedules or
exhibits hereto may be (a) amended only in a writing signed by Purchaser and the
Company or (b) waived only in a writing executed by the Person against which
enforcement of such waiver is sought. No waiver of any provision hereunder or
any breach or default thereof will extend to or affect in any way any other
provision or prior or subsequent breach or default.

10.6 Third Party Beneficiaries. Except as otherwise expressly provided herein,
nothing expressed or referred to in this Agreement will be construed to give any
Person other than the Parties any legal or equitable right, remedy, or claim
under or with respect to this Agreement or any provision of this Agreement.

10.7 Non-Recourse. This Agreement may only be enforced against, and any Action
based upon, arising out of or related to this Agreement may only be brought
against, the Persons that are expressly named as parties to this Agreement.
Except to the extent named as a party to this Agreement, and then only to the
extent of the specific obligations of such parties set forth in this Agreement,
no past, present or future shareholder, member, partner, manager, director,
officer, employee, Affiliate, agent or Advisor of any Party or any Subsidiary of
Sellers will have any liability (whether in Contract, tort, equity or otherwise)
for any of the representations, warranties, covenants, agreements or other
obligations or Liabilities of any of the parties to this Agreement or for any
Action based upon, arising out of or related to this Agreement.

10.8 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable Law in any jurisdiction, such provision will be ineffective
only to the extent of such prohibition or invalidity in such jurisdiction,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement or in any other jurisdiction.

10.9 Construction. The language used in this Agreement will be deemed to be the
language chosen by the Parties to express their mutual intent, and no rule of
strict construction will be applied against any Person. The headings of the
sections and paragraphs of this Agreement have been inserted for convenience of
reference only and will in no way restrict or otherwise modify any of the terms
or provisions hereof.

10.10 Schedules. Each section of the Schedules will be deemed to incorporate by
reference all information disclosed in any other section of the Schedules to the
extent it is readily apparent on its face, without further inquiry or knowledge
of the contents of any document disclosed in the Schedules, that such
information disclosed is applicable to such other section of the Schedules.
Capitalized terms used in the Schedules and not otherwise defined therein have
the meanings given to them in this Agreement. Matters reflected in the Schedules
are not necessarily limited to matters required by this Agreement to be
reflected in the Schedules. Such additional matters are set forth for
informational purposes only and do not necessarily include other matters of a
similar nature. No information set forth in the Schedules will be deemed to
broaden in any way the scope of the parties’ representations and warranties. Any
description of any agreement, document, instrument, plan, arrangement or other
item set forth on any Schedule is a summary only and is qualified in its
entirety by the terms of such agreement, document, instrument, plan,
arrangement, or item which terms will be deemed disclosed for all purposes of

 

41



--------------------------------------------------------------------------------

this Agreement to the extent provided to Purchaser prior to the date hereof. The
information contained in this Agreement, in the Schedules and exhibits hereto is
disclosed solely for purposes of this Agreement, and no information contained
herein or therein will be deemed to be an admission by any Party to any third
party of any matter whatsoever, including any violation of Law or breach of
Contract.

10.11 Complete Agreement. This Agreement, together with the Confidentiality
Agreement and any other agreements expressly referred to herein or therein,
contains the entire agreement of the parties respecting the sale and purchase of
the Acquired Assets and the Assumed Liabilities and the transactions
contemplated by this Agreement and supersedes all prior agreements among the
Parties respecting the sale and purchase of the Acquired Assets and the Assumed
Liabilities and the transactions contemplated by this Agreement. In the event an
ambiguity or question of intent or interpretation arises with respect to this
Agreement, the terms and provisions of the execution version of this Agreement
will control and prior drafts of this Agreement and the documents referenced
herein will not be considered or analyzed for any purpose (including in support
of parol evidence proffered by any Person in connection with this Agreement),
will be deemed not to provide any evidence as to the meaning of the provisions
hereof or the intent of the Parties with respect hereto and will be deemed joint
work product of the Parties.

10.12 Specific Performance. The Parties agree that irreparable damage, for which
monetary relief, even if available, would not be an adequate remedy, would occur
in the event that any provision of this Agreement is not performed in accordance
with its specific terms or is otherwise breached, including if any of the
Parties fails to take any action required of it hereunder to consummate the
transactions contemplated by this Agreement. It is accordingly agreed that
(a) the Parties will be entitled to an injunction or injunctions, specific
performance or other equitable relief to prevent breaches of this Agreement and
to enforce specifically the terms and provisions hereof in the courts described
in Section 10.13 without proof of damages or otherwise, this being in addition
to any other remedy to which they are entitled under this Agreement, and (b) the
right of specific performance and other equitable relief is an integral part of
the transactions contemplated by this Agreement and without that right, neither
Sellers nor Purchaser would have entered into this Agreement. The Parties
acknowledge and agree that any Party pursuing an injunction or injunctions or
other Order to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in accordance with this Section 10.12
will not be required to provide any bond or other security in connection with
any such Order. The remedies available to Sellers pursuant to this Section 10.12
will be in addition to any other remedy to which they were entitled at law or in
equity, and the election to pursue an injunction or specific performance will
not restrict, impair or otherwise limit any Seller from seeking to collect or
collecting damages. If, prior to the Outside Date, any Party brings any action,
in each case in accordance with Section 10.12, to enforce specifically the
performance of the terms and provisions hereof by any other Party, the Outside
Date will automatically be extended (y) for the period during which such action
is pending, plus ten (10) Business Days or (z) by such other time period
established by the court presiding over such action, as the case may be. In no
event will this Section 10.12 be used, alone or together with any other
provision of this Agreement, to require any Seller to remedy any breach of any
representation or warranty of any Seller made herein.

 

42



--------------------------------------------------------------------------------

10.13 Jurisdiction and Exclusive Venue. Each of the Parties irrevocably agrees
that any Action that may be based upon, arising out of, or related to this
Agreement or the negotiation, execution or performance of this Agreement and the
transactions contemplated hereby brought by any other Party or its successors or
assigns will be brought and determined only in (a) the Bankruptcy Court and any
federal court to which an appeal from the Bankruptcy Court may be validly taken
or (b) if the Bankruptcy Court is unwilling or unable to hear such Action, in
the Delaware Chancery Court and any state court sitting in the State of Delaware
to which an appeal from the Delaware Chancery Court may be validly taken (or, if
the Delaware Chancery Court declines to accept jurisdiction over a particular
matter, any state or federal court within the state of Delaware) ((a) and (b),
the “Chosen Courts”), and each of the Parties hereby irrevocably submits to the
exclusive jurisdiction of the Chosen Courts for itself and with respect to its
property, generally and unconditionally, with regard to any such Action arising
out of or relating to this Agreement and the transactions contemplated hereby.
Each of the Parties agrees not to commence any Action relating thereto except in
the Chosen Courts, other than Actions in any court of competent jurisdiction to
enforce any Order, decree or award rendered by any Chosen Court, and no Party
will file a motion to dismiss any Action filed in a Chosen Court on any
jurisdictional or venue-related grounds, including the doctrine of forum
non-conveniens. The Parties irrevocably agree that venue would be proper in any
of the Chosen Courts, and hereby irrevocably waive any objection that any such
court is an improper or inconvenient forum for the resolution of such Action.
Each of the Parties further irrevocably and unconditionally consents to service
of process in the manner provided for notices in Section 10.3. Nothing in this
Agreement will affect the right of any Party to this agreement to serve process
in any other manner permitted by Law.

10.14 Governing Law; Waiver of Jury Trial.

(a) Except to the extent the mandatory provisions of the Bankruptcy Code apply,
this Agreement, and any Action that may be based upon, arising out of or related
to this Agreement or the negotiation, execution or performance of this Agreement
or the transactions contemplated hereby will be governed by and construed in
accordance with the internal Laws of the State of Delaware applicable to
agreements executed and performed entirely within such State without regards to
conflicts of law principles of the State of Delaware or any other jurisdiction
that would cause the Laws of any jurisdiction other than the State of Delaware
to apply.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT, THE DOCUMENTS AND AGREEMENTS CONTEMPLATED HEREBY AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES AND THEREFORE HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
ACTION BASED ON, ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY DOCUMENT OR
AGREEMENT CONTEMPLATED HEREBY OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY. EACH OF THE PARTIES AGREES AND CONSENTS THAT ANY SUCH ACTION WILL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY

 

43



--------------------------------------------------------------------------------

COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE IRREVOCABLE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH PARTY (I) CERTIFIES THAT NO ADVISOR
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

10.15 No Right of Set-Off. Purchaser, on its own behalf and on behalf the
Purchaser Group and its and their respective successors and permitted assigns,
hereby waives any rights of set-off, netting, offset, recoupment, or similar
rights that Purchaser, any member of the Purchaser Group or any of its or their
respective successors and permitted assigns has or may have with respect to the
payment of the Cash Payment or any other payments to be made by Purchaser
pursuant to this Agreement or any other document or instrument delivered by
Purchaser in connection herewith.

10.16 Counterparts and PDF. This Agreement and any other agreements referred to
herein or therein, and any amendments hereto or thereto, may be executed in
multiple counterparts, any one of which need not contain the signature of more
than one party hereto or thereto, but all such counterparts taken together will
constitute one and the same instrument. Any counterpart, to the extent signed
and delivered by means of a facsimile machine, .PDF or other electronic
transmission, will be treated in all manner and respects as an original Contract
and will be considered to have the same binding legal effects as if it were the
original signed version thereof delivered in person. Minor variations in the
form of the signature page to this Agreement or any agreement or instrument
contemplated hereby, including footers from earlier versions of this Agreement
or any such other document, will be disregarded in determining the effectiveness
of such signature. At the request of any party or pursuant to any such Contract,
each other party hereto or thereto will re-execute original forms thereof and
deliver them to all other parties. No party hereto or to any such Contract will
raise the use of a facsimile machine, .PDF or other electronic transmission to
deliver a signature or the fact that any signature or Contract was transmitted
or communicated through the use of facsimile machine, .PDF or other electronic
transmission as a defense to the formation of a Contract and each such party
forever waives any such defense.

10.17 Publicity. Neither the Company nor Purchaser shall issue any press release
or public announcement concerning this Agreement or the transactions
contemplated hereby without obtaining the prior written approval of the other
Party, which approval will not be unreasonably withheld or delayed, unless, in
the reasonable judgment of Purchaser or the Company, disclosure is otherwise
required by applicable Law or by the Bankruptcy Court with respect to filings to
be made with the Bankruptcy Court in connection with this Agreement or by the
applicable rules of any stock exchange on which Purchaser or the Company lists
securities, provided that the Party intending to make such release shall use its
best efforts consistent with such applicable Law or Bankruptcy Court requirement
to consult with the other Party with respect to the text thereof; provided
further that following the Closing, Purchaser shall be permitted to make one or
more public statements that it has acquired the Acquired Business, the Acquired
Assets and the Assumed Liabilities.

 

44



--------------------------------------------------------------------------------

10.18 Bulk Sales Laws. The Parties intend that pursuant to section 363(f) of the
Bankruptcy Code, the transfer of the Acquired Assets shall be free and clear of
any Encumbrances in the Acquired Assets including any liens or claims arising
out of the bulk transfer Laws, and the Parties shall take such steps as may be
necessary or appropriate to so provide in the Sale Order. In furtherance of the
foregoing, each Party hereby waives compliance by the Parties with the “bulk
sales,” “bulk transfers” or similar Laws and all other similar Laws in all
applicable jurisdictions in respect of the transactions contemplated by this
Agreement.

10.19 Fiduciary Obligations. Nothing in this Agreement, or any document related
to the transactions contemplated hereby, will require any Seller or any of their
respective directors, officers or members, in each case, in their capacity as
such, to take any action, or to refrain from taking any action, to the extent
inconsistent with their fiduciary obligations. For the avoidance of doubt,
Sellers retain the right to pursue any transaction or restructuring strategy
that, in Sellers’ business judgment, will maximize the value of their estates.

ARTICLE XI

ADDITIONAL DEFINITIONS AND INTERPRETIVE MATTERS

11.1 Certain Definitions.

(a) “Action” means any Order, action, claim (including a counterclaim,
cross-claim, or defense), complaint, grievance, summons, suit, litigation,
arbitration, mediation, audit, proceeding (including any civil, criminal,
administrative, investigative or appellate proceeding), prosecution, contest,
hearing, inquiry, inquest, audit, examination or investigation, of any kind
whatsoever, regardless of the legal theory under which such Liability or
obligation may be sought to be imposed, whether sounding in Contract or tort, or
whether at law or in equity, or otherwise under any legal or equitable theory,
commenced, brought, conducted or heard by or before, or otherwise involving, any
Governmental Body or arbitrator.

(b) “Advisors” means, with respect to any Person, any directors, officers,
employees, investment bankers, financial advisors, accountants, agents,
attorneys, consultants, or other representatives of such Person.

(c) “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person, and the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through
ownership of voting securities, by Contract or otherwise.

(d) “Alternative Transaction” means any transaction (or series of transaction),
whether direct or indirect, concerning a sale, merger, acquisition, issuance,
financing, recapitalization, reorganization, liquidation or disposition of any
Seller or any portion of the equity interests or any material portion of the
assets thereof or any portion of the Acquired Assets (in any form of
transaction, whether by merger, sale of assets or equity or otherwise);
provided, however, that the foregoing shall not include sales of Inventory in
the Ordinary Course.

 

45



--------------------------------------------------------------------------------

(e) “Auction” shall have the meaning ascribed to such term in the Bidding
Procedures Order.

(f) “Bidding Procedures Order” means the Order (I) Establishing Bidding
Procedures, (II) Scheduling the Bid Deadlines and the Auction, (III) Approving
the Form and Manner of Notice Thereof, (IV) (A) Approving the Asset Purchase
Agreement, (B) Authorizing the Sale of Assets, and (C) Authorizing the
Assumption and Assignment of Executory Contracts and Unexpired Leases and
(V) Granting Related Relief, Docket No. 102 in the Bankruptcy Case.

(g) “Business Day” means any day other than a Saturday, Sunday or other day on
which banks in New York City, New York are authorized or required by Law to be
closed.

(h) “Cash and Cash Equivalents” means all of the Company’s cash (including petty
cash and checks received on the Closing Date), checking account balances,
marketable securities, certificates of deposits, time deposits, bankers’
acceptances, commercial paper, security entitlements, securities accounts,
commodity Contracts, commodity accounts, government securities and any other
cash equivalents, whether on hand, in transit, in banks or other financial
institutions, or otherwise held.

(i) “Code” means the United States Internal Revenue Code of 1986, as amended.

(j) “Confidential Information” means any information concerning, including any
formula, pattern, device or compilation of information, or which is used in, the
Acquired Business, and includes, but is not limited to, proprietary technology,
operating procedures and methods of operation, financial statements and other
financial information, Trade Secrets, market studies and forecasts, competitive
analyses, target markets, advertising techniques, pricing policies and
information, the substance of agreements with customers, subcontractors and
others, marketing and similar arrangements, servicing and training programs and
arrangements, customer and subcontractor lists, User Data, customer Personal
Information, customer profiles, customer preferences, customer-related data, and
any documents embodying confidential and proprietary information.

(k) “Confidentiality Agreement” means that certain letter agreement, dated as of
February 11, 2020, by and between the Company and its subsidiaries and
controlled affiliates and Retail Ecommerce Ventures, LLC.

(l) “Consent” means any approval, consent, ratification, permission, waiver or
other authorization, or an Order of the Bankruptcy Court that deems or renders
unnecessary the same.

(m) “Contract” means any contract, purchase order, service order, sales order,
indenture, note, bond, lease, sublease, mortgage, agreement, guarantee, purchase
order, license or other agreement that is binding upon a Person or its property.

 

46



--------------------------------------------------------------------------------

(n) “Customer Data” means Personal Information pertaining to current or former
customers, or prospective customers, of Sellers, including email addresses and
other contact information for current or former customers and data regarding
purchases and purchase history, preferences and requirements, and all other data
relating in any way to or associated with all current and former customers, in
all cases collected and maintained by or on behalf of the Company or any
Subsidiary from any Social Media Account or the E-Commerce Platform, excluding
in all cases any data that is licensed from third parties that are in the
business of enhancing or supplementing customer relationship management data as
a service for other businesses.

(o) “DIP Facility” means the Senior Secured, Super-Priority Debtor-in-Possession
Credit Agreement, dated as of February 20, 2020, by and among the Company, the
Facility Guarantors (as defined therein), the Lenders (as defined therein), Bank
of America, N.A. and Pathlight Capital LP.

(p) “Documents” means all of the Company’s written files, documents,
instruments, papers, books, reports, records, tapes, microfilms, photographs,
letters, budgets, forecasts, plans, operating records, safety and environmental
reports, data, studies, and documents, Tax Returns, ledgers, journals, title
policies, customer lists, vendor lists and contact information, regulatory
filings, operating data and plans, research material, technical documentation
(design specifications, engineering information, test results, maintenance
schedules, functional requirements, operating instructions, logic manuals,
processes, flow charts, etc.), user documentation (installation guides, user
manuals, training materials, release notes, working papers, etc.), marketing
documentation (sales brochures, flyers, pamphlets, web pages, etc.), and other
similar materials, in each case whether or not in electronic form.

(q) “E-Commerce Platform” means Systems operated by Sellers through which
Sellers display and/or sell goods or services to consumers who place orders
through, any internet-based site owned by a Seller, including the website
located at “www.pier1.com” (and similar permutations thereof where such Internet
domain names are owned by a Seller) and related internet or mobile application
based sales, marketing, and advertising conducted by Sellers and Social Media
Accounts owned and operated by Sellers.

(r) “Encumbrance” means any lien (as defined in section 101(37) of the
Bankruptcy Code), encumbrance, claim (as defined in section 101(5) of the
Bankruptcy Code), charge, mortgage, deed of trust, option, pledge, security
interest or similar interests, hypothecations, easements, rights of way,
encroachments, Orders and conditional sale or other title retention agreements.

(s) “Fraud” means with respect to (i) Sellers, the intentional misrepresentation
by such Sellers in the making by such Sellers to Purchaser of the Express
Representations or the representations and warranties set forth in the
certificate delivered by such Sellers pursuant to Section 2.4(e) or
(ii) Purchaser or Guarantor, the intentional misrepresentation by Purchaser or
Guarantor in the making by Purchaser or Guarantor to Sellers of the
representations and warranties set forth in Article IV, the certificate
delivered by Purchaser pursuant to Section 2.5(c), in each case of clause (i) or
(ii), that constitutes common law fraud under Delaware Law (and does not include
any fraud claim based on constructive knowledge, negligent misrepresentation,
recklessness or a similar theory).

 

47



--------------------------------------------------------------------------------

(t) “GAAP” means United States generally accepted accounting principles as in
effect from time to time.

(u) “Governmental Authorization” means any permit, license, certificate,
approval, consent, permission, clearance, designation, qualification or
authorization issued, granted, given or otherwise made available by or under the
authority of any Governmental Body or pursuant to any Law.

(v) “Governmental Body” means any government, quasi-governmental entity, or
other governmental or regulatory body, agency or political subdivision thereof
of any nature, whether foreign, federal, state or local, or any agency, branch,
department, official, entity, instrumentality or authority thereof, or any court
or arbitrator (public or private) of applicable jurisdiction.

(w) “Intellectual Property” means all of the following: (i) patents, patent
applications, inventions and intellectual property in patent disclosures;
(ii) trademarks, service marks, trade dress and corporate names, registrations
and applications for any of the foregoing, together with all goodwill associated
with each of the foregoing; (iii) copyright registrations, rights in
copyrightable works and copyright applications; (iv) Internet domain names and
Social Media Accounts; (v) Trade Secrets; (vi) all forms of intellectual
property rights in Software; (vii) all forms of intellectual property rights in
drawings, schematics and other technical plans; (viii) all right of publicity;
and (ix) all other intellectual property rights arising under the Laws of any
jurisdiction.

(x) “Intellectual Property Agreements” means all licenses, consent to use
agreements, coexistence agreements, and covenants not to sue with respect to any
Company Intellectual Property that is used in or held for use in the Acquired
Business, to which the Company or any Subsidiary is a party, other than
(i) ancillary or incidental licenses, and (ii) non-exclusive licenses granted in
the ordinary course of business, in each case, to the extent included in the
Assigned Contracts.

(y) “Inventory” means all inventory (including finished goods, supplies, raw
materials, work in progress, spare, replacement and component parts) maintained
or held by, stored by or on behalf of, or in transit to, any of Sellers.

(z) “Knowledge of the Company”, “Company’s Knowledge” and words of similar
import mean the actual knowledge after due inquiry of Ray McKown, Robert
Riesbeck and Matt Johnson.

(aa) “Law” means any federal, state, provincial, local, municipal, foreign or
international, multinational or other law, statute, legislation, constitution,
principle of common law, resolution, ordinance, code, edict, decree,
proclamation, treaty, convention, rule, regulation, ruling, directive,
pronouncement, determination, decision, opinion or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Body.

 

48



--------------------------------------------------------------------------------

(bb) “Liability” means, as to any Person, any debt, adverse claim, liability
(including any liability that results from, relates to or arises out of tort or
any other product liability claim), duty, responsibility, obligation,
commitment, assessment, cost, expense, loss, expenditure, charge, fee, penalty,
fine, contribution, or premium of any kind or nature whatsoever, whether known
or unknown, asserted or unasserted, absolute or contingent, direct or indirect,
accrued or unaccrued, liquidated or unliquidated, or due or to become due, and
regardless of when sustained, incurred or asserted or when the relevant events
occurred or circumstances existed.

(cc) “Material Adverse Effect” means any state of facts, circumstance, event,
change, condition, development, occurrence, or effect (each, an “Effect”) that,
individually or in the aggregate with all other Effects, has had, or would
reasonably be expected to have, a material adverse effect on the (x) assets,
liabilities, business, results of operations or financial condition of the
Acquired Business or the Acquired Assets and Assumed Liabilities, taken as whole
or (y) ability of Sellers to consummate the transactions contemplated hereby;
provided that none of the following shall constitute, or be taken into account
in determining whether or not there has been, a Material Adverse Effect:
(i) Effects in, arising from or relating to general business or economic
conditions affecting the industry in which the Company and its Subsidiaries
operate, (ii) Effects in, arising from or relating to national or international
political or social conditions, including the engagement by the United States in
hostilities or the escalation thereof, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence or the escalation
of any military, cyber or terrorist attack upon the United States, any of its
territories, possessions, or diplomatic or consular offices or any of its
military installations, assets, equipment or personnel, (iii) Effects in,
arising from or relating to financial, banking, or securities markets (including
(A) any disruption of any of the foregoing markets, (B) any change in currency
exchange rates, (C) any decline or rise in the price of any security, commodity,
Contract or index and (D) any increased cost, or decreased availability, of
capital or pricing or terms related to any financing for the transactions
contemplated by this Agreement), (iv) Effects in, arising from or relating to
changes in GAAP, (v) Effects in, arising from or relating to changes in, Laws or
other binding directives or determinations issued or made by or agreements with
any Governmental Body, (vi) Effects in, arising from or relating to (A) the
taking of any action contemplated by this Agreement or at the request of
Purchaser or its Affiliates or (B) the failure to take any action if such action
is prohibited by this Agreement, (C) Purchaser’s failure to consent to any
Seller’s request therefor with respect to any of the actions restricted in
Section 6.1 or (D) the negotiation, announcement or pendency of this Agreement
or the transactions contemplated hereby or the identity, nature or ownership of
Purchaser, (vii) Effects that arise from any seasonal fluctuations in the
business, (viii) any failure, in and of itself, to achieve any budgets,
projections, forecasts, estimates, plans, predictions, performance metrics or
operating statistics or the inputs into such items (whether or not shared with
Purchaser or its Affiliates or Advisors) (but, for the avoidance of doubt, not
the underlying causes of any such failure to the extent such underlying cause is
not otherwise excluded from the definition of Material Adverse Effect), (ix) the
effect of any action taken by Purchaser or its Affiliates with respect to the
transactions completed by this Agreement or the financing thereof or any breach
by Purchaser of the Agreement, (x) (A) the commencement or pendency of the
Bankruptcy Case; (B) any objections in the Bankruptcy Court to (1) this
Agreement or any of the transactions contemplated hereby or thereby, (2) the
reorganization of Sellers, (3) the Bidding Procedures Order or (4) the
assumption or rejection of any Assigned Contract; (C) any Order of the
Bankruptcy Court or any actions or omissions of

 

49



--------------------------------------------------------------------------------

Sellers or their Subsidiaries in compliance therewith, or (xi) any fire, flood,
hurricane, earthquake, tornado, windstorm, other calamity or act of God, global
or national health concern, epidemic, pandemic (whether or not declared as such
by any Governmental Body), viral outbreak (including the “Coronavirus” or
“COVID-19”) or any quarantine or trade restrictions related thereto or any other
force majeure; except in the case of the clauses (i), (ii) or (iii), to the
extent such Effects have a materially disproportionate impact on the Acquired
Business, Acquired Assets or Assumed Liabilities, taken as a whole, as compared
to other participants engaged in the industries and geographies in which Sellers
operate.

(dd) “Order” means any order, injunction, order, decree, ruling, writ,
assessment or arbitration award of a Governmental Body, including any order
entered by the Bankruptcy Court in the Bankruptcy Case (including the Sale
Order).

(ee) “Ordinary Course” means the ordinary and usual course of operations of the
Acquired Business consistent with past practice and taking into account the
commencement and pendency of the Bankruptcy Case.

(ff) “Permitted Encumbrances” means (i) Encumbrances for utilities and current
Taxes not yet due and payable, the nonpayment of which is permitted or required
by the Bankruptcy Code, or otherwise being contested in good faith, and for
which adequate reserves have been established in accordance with GAAP;
(ii) easements, rights of way, restrictive covenants, encroachments and similar
non-monetary encumbrances or non-monetary impediments against any of the
Acquired Assets which do not, individually or in the aggregate, adversely affect
the operation of the Acquired Assets to which it applies, (iii) applicable
zoning Laws, building codes, land use restrictions and other similar
restrictions imposed by Law, (iv) materialmans’, mechanics’, artisans’,
shippers’, warehousemans’ or other similar common law or statutory liens
incurred in the Ordinary Course for amounts not yet due and payable,
(v) Intellectual Property Agreements and licenses granted on a non-exclusive
basis, (vi) such other Encumbrances or title exceptions as Purchaser may approve
in writing in its sole discretion, (vii) any Encumbrances set forth on
Schedule 11.1(ff), and (viii) any Encumbrances that will be removed or released
by operation of the Sale Order.

(gg) “Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, labor
union, estate, Governmental Body or other entity or group.

(hh) “Personal Information” means, in addition to any definition provided by the
Company or any Subsidiary for any similar term (e.g., “personally identifiable
information” or “PII”) in any published privacy policy , all information
regarding or reasonably capable of being associated with an individual person or
device, including (a) information that identifies, could reasonably be used to
identify or is otherwise identifiable with an individual, including name,
physical address, telephone number, email address, financial account number or
government-issued identifier (including Social Security number and driver’s
license number), medical, health or insurance information, gender, date of
birth, educational or employment information, religious or political views or
affiliations, marital or other status, and any other data used or intended to be
used to identify, contact or precisely locate an individual (e.g., geolocation
data), (b) any data regarding an individual’s activities online or on a mobile
device or other

 

50



--------------------------------------------------------------------------------

application (e.g., searches conducted, web pages or content visited or viewed)
and (d) Internet Protocol addresses, unique device identifiers or other
persistent identifiers. Personal Information may relate to any individual,
including a current, prospective or former customer or employee of any Person.
Personal Information includes information in any form, including paper,
electronic and other forms.

(ii) “PI Databases” means the sale, transfer, assignment, conveyance, and
delivery to Purchaser of (i) User Data or (ii) any data or information in
electronic or other database containing (in whole or in part) Personal
Information, in each case, collected and maintained by or for the Company or any
of Subsidiary as of the date of the Closing, and included in the Acquired
Assets.

(jj) “Pre-Closing Tax Period” means any Tax period ending on or before the
Closing.

(kk) “Privacy Laws” means all applicable Laws concerning data protection,
privacy, security or other similar applicable Laws.

(ll) “Purchaser Group” means Purchaser, Guarantor, any Affiliate of Purchaser
and each of their respective former, current or future Affiliates, officers,
directors, employees, partners, members, managers, agents, Advisors, successors
or permitted assigns.

(mm) “Reference Date” means January 1, 2017.

(nn) “Sale Hearing” means the hearing conducted by the Bankruptcy Court to
approve the Sale Order.

(oo) “Sale Order” means an Order of the Bankruptcy Court reasonably acceptable
to the Parties approving this Agreement and authorizing the Sellers to undertake
the transactions contemplated hereunder.

(pp) “SEC” means the U.S. Securities and Exchange Commission.

(qq) “Seller Parties” means Sellers and the Company’s Subsidiaries and each of
their respective former, current, or future Affiliates, officers, directors,
employees, partners, members, equityholders, controlling or controlled Persons,
managers, agents, Advisors, successors or permitted assigns.

(rr) “Social Media Account” means an account registration with a social media
platform, such as Facebook, Instagram, Twitter, Pinterest, Google and the like,
and includes handle names.

(ss) “Software” means computer programs, operating systems, applications,
firmware and other code, including all related source code, object code,
application programming interfaces, data files, databases, protocols,
specifications, and all documentation thereof.

 

51



--------------------------------------------------------------------------------

(tt) “Straddle Period” means any Tax period beginning on or before, and ending
after, the Closing Date.

(uu) “Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation of which a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person or a combination thereof or any partnership,
association or other business entity of which a majority of the partnership or
other similar ownership interest is at the time owned or controlled, directly or
indirectly, by such Person or one or more Subsidiaries of such Person or a
combination thereof.

(vv) “Systems” means computers, computer systems, servers, hardware, firmware,
middleware, networks, servers, workstations, routers, hubs, switches, data
communication equipment and lines, telecommunications equipment and lines,
co-location facilities and equipment, and all other information technology
equipment and related items of automated or computerized systems, including any
outsourced systems and processes (e.g., hosting locations) and all associated
documentation.

(ww) “Tax” or “Taxes” means any federal, state, local, foreign or other income,
gross receipts, capital stock, franchise, profits, withholding, social security,
unemployment, disability, real property, ad valorem/personal property, stamp,
excise, occupation, sales, use, transfer, value added, import, export, customs,
duties, alternative minimum, estimated tax, or other taxes, fees, assessments or
charges of any kind whatsoever, including any interest, penalty or addition
thereto and any interest in respect of such additions or penalties.

(xx) “Tax Return” means any return, claim for refund, report, statement or
information return relating to Taxes required to be filed with a Governmental
Body, including any schedule or attachment thereto, and including any amendments
thereof.

(yy) “Trade Secrets” means trade secrets, industrial secret rights, and rights
in know-how, data and confidential or proprietary business or technical
information, in all cases that derives independent economic value, whether
actual or potential, from not being known to, and not being readily
ascertainable by proper means by, other Persons who can obtain economic value
from its disclosure or use and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

(zz) “Transaction Documents” means this Agreement and all other agreements and
documents contemplated to be executed by a Party in connection with the
transactions contemplated hereby.

(aaa) “Transferred Trademarks” means all trademarks and service marks (common
law or otherwise, registered or not registered), registrations and all
applications therefor (including intent to use applications) included in the
Acquired Assets.

(bbb) “User Data” shall mean any Personal Information or other data or
information collected and maintained by or on behalf of the Company or any
Subsidiary from any Social Media Account or the E-Commerce Platform.

 

52



--------------------------------------------------------------------------------

11.2 Index of Defined Terms.

 

Acquired Assets

     6  

Agreement

     5  

Allocation

     33  

Allocation Methodology

     33  

Assigned Contracts

     6  

Assignment and Assumption Agreement

     12  

Assumed Liabilities

     9  

Bankruptcy Case

     5  

Bankruptcy Code

     5  

Bankruptcy Court

     5  

Bankruptcy Rules

     5  

Business

     5  

Cash Payment

     11  

Chosen Courts

     39  

Closing

     12  

Closing Date

     12  

Closing Date Payment

     11  

Company

     5  

Company Intellectual Property

     15  

Dataroom

     19  

Deposit

     11  

Deposit Escrow Account

     11  

Enforceability Exceptions

     14  

Escrow Agent

     11  

Escrow Agreement

     11  

Excluded Assets

     7  

Excluded Business

     5  

Excluded Contracts

     7  

Excluded Liabilities

     9  

Express Representations

     19  

Outside Date

     32  

Parties

     5  

Party

     5  

Permits

     15  

Projections

     29  

Purchase Price

     11  

Purchaser

     5  

Seller

     5  

Sellers

     5  

Transfer Taxes

     33  

Updated Schedules

     27  

 

 

11.3 Rules of Interpretation. Unless otherwise expressly provided in this
Agreement, the following will apply to this Agreement, the Schedules and any
other certificate, instrument, agreement or other document contemplated hereby
or delivered hereunder.

(a) Accounting terms which are not otherwise defined in this Agreement have the
meanings given to them under GAAP consistently applied. To the extent that the
definition of an accounting term defined in this Agreement is inconsistent with
the meaning of such term under GAAP, the definition set forth in this Agreement
will control.

(b) The terms “hereof,” “herein” and “hereunder” and terms of similar import are
references to this Agreement as a whole and not to any particular provision of
this Agreement. Section, clause, schedule and exhibit references contained in
this Agreement are references to sections, clauses, schedules and exhibits in or
to this Agreement, unless otherwise specified. All Exhibits and Schedules
annexed hereto or referred to herein are hereby incorporated in and made a part
of this Agreement as if set forth in full herein. Any capitalized terms used in
any Schedule or Exhibit but not otherwise defined therein shall be defined as
set forth in this Agreement.

(c) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they will be deemed to be followed by the words “without limitation.”
Where the context permits, the use of the term “or” will be equivalent to the
use of the term “and/or.”

(d) The words “to the extent” shall mean “the degree by which” and not “if.”

 

53



--------------------------------------------------------------------------------

(e) When calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period will be excluded. If the
last day of such period is a day other than a Business Day, the period in
question will end on the next succeeding Business Day.

(f) Words denoting any gender will include all genders, including the neutral
gender. Where a word is defined herein, references to the singular will include
references to the plural and vice versa.

(g) The word “will” will be construed to have the same meaning and effect as the
word “shall”. The words “shall,” “will,” or “agree(s)” are mandatory, and “may”
is permissive.

(h) All references to “$” and dollars will be deemed to refer to United States
currency unless otherwise specifically provided.

(i) All references to a day or days will be deemed to refer to a calendar day or
calendar days, as applicable, unless otherwise specifically provided.

(j) Any document or item will be deemed “delivered,” “provided” or “made
available” by the Company, within the meaning of this Agreement if such document
or item (i) is included in the Dataroom, (ii) actually delivered or provided to
Purchaser or any of Purchaser’s Advisors or (iii) made available upon request,
including at the Company’s or any of its Subsidiaries’ offices.

(k) Any reference to any agreement or Contract will be a reference to such
agreement or Contract, as amended, modified, supplemented or waived.

(l) Any reference to any particular Code section or any Law will be interpreted
to include any amendment to, revision of or successor to that section or Law
regardless of how it is numbered or classified; provided that, for the purposes
of the representations and warranties set forth herein with respect to any
violation of or non-compliance, or alleged violation of or non-compliance, with
any Code section or Law, the reference to such Code section or Law means such
Code section or Law as in effect at the time of such violation or non-compliance
or alleged violation or non-compliance.

(m) All references to a day or days shall be deemed to refer to a calendar day
or calendar days, as applicable, unless otherwise specifically provided.

(n) A reference to any Party to this Agreement or any other agreement or
document shall include such Party’s successors and permitted assigns.

[Signature page(s) follow.]

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the date first above written.

 

PIER 1 IMPORTS ONLINE, INC. By:  

/s/ Alex Mehr

Name: Alex Mehr Title: Chief Executive Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the date first above written.

 

PIER 1 IMPORTS, INC. By:  

/s/ Robert J. Riesbeck

Name: Robert J. Riesbeck Title: Chief Executive Officer PIER 1 ASSETS, INC. By:
 

/s/ Robert J. Riesbeck

Name: Robert J. Riesbeck Title: Chief Executive Officer PIER 1 LICENSING, INC.
By:  

/s/ Robert J. Riesbeck

Name: Robert J. Riesbeck Title: Chief Executive Officer PIER 1 HOLDINGS, INC.
By:  

/s/ Robert J. Riesbeck

Name: Robert J. Riesbeck Title: Chief Executive Officer PIER 1 IMPORTS (U.S.),
INC. By:  

/s/ Robert J. Riesbeck

Name: Robert J. Riesbeck Title: Chief Executive Officer



--------------------------------------------------------------------------------

PIER 1 SERVICES COMPANY

By:

 

/s/ Robert J. Riesbeck

Name: Robert J. Riesbeck

Title: Chief Executive Officer

PIR TRADING, INC.

By:

 

/s/ Robert J. Riesbeck

Name: Robert J. Riesbeck

Title: Chief Executive Officer

PIER 1 VALUE SERVICES, LLC

By:

 

/s/ Robert J. Riesbeck

Name: Robert J. Riesbeck

Title: Chief Executive Officer